Exhibit 10.1

Execution Copy

SECOND AMENDED AND RESTATED CREDIT AGREEMENT (TERM LOAN A)

Dated as of June 30, 2015

among

SABINE PASS LIQUEFACTION, LLC,

as the Borrower

SOCIÉTÉ GÉNÉRALE,

as the Commercial Banks Facility Agent

SOCIÉTÉ GÉNÉRALE,

as the Common Security Trustee and

COMMERCIAL BANK LENDERS PARTY TO THIS AGREEMENT

FROM TIME TO TIME,

and for the benefit of

SG AMERICAS SECURITIES, LLC,

as Joint Lead Arranger and Joint Lead Bookrunner

SOCIÉTÉ GÉNÉRALE,

as Co-Syndication Agent

THE BANK OF NOVA SCOTIA, HSBC BANK USA, NATIONAL ASSOCIATION,

ING CAPITAL LLC, JPMORGAN CHASE BANK, N.A., MORGAN STANLEY SENIOR FUNDING, INC.,

and SUMITOMO MITSUI BANKING CORPORATION,

as Joint Lead Arrangers, Joint Lead Bookrunners, and Co-Documentation Agents

ABN AMRO CAPITAL USA LLC, BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH,

BANCO SANTANDER, S.A., BANK OF AMERICA, N.A., THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD.,

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, CREDIT SUISSE SECURITIES (USA)
LLC,

GOLDMAN SACHS BANK USA, INTESA SANPAOLO S.P.A., NEW YORK BRANCH, MIZUHO BANK,
LTD.,

ROYAL BANK OF CANADA, and SANTANDER BANK, N.A.,

as Joint Lead Arrangers, Joint Lead Bookrunners, and Co-Syndication Agents

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED NEW YORK BRANCH and

LLOYDS SECURITIES INC.,

as Mandated Lead Arrangers

and

CAIXABANK, S.A., and LANDESBANK BADEN-WÜRTTEMBERG, NEW YORK BRANCH,

as Managers



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page   ARTICLE I             DEFINITIONS AND INTERPRETATION     
  5       Section 1.01    Defined Terms        5       Section 1.02   
Principles of Interpretation        5       Section 1.03    UCC Terms        5
      Section 1.04    Accounting and Financial Determinations        5      
Section 1.05    Loan Tranches        5    ARTICLE II             COMMITMENTS AND
BORROWING        6       Section 2.01    Commercial Bank Loans        6      
Section 2.02    Notice of Borrowings        7       Section 2.03    Borrowing of
Loans        7       Section 2.04    Termination or Reduction of Commitments   
  10    ARTICLE III            REPAYMENTS, PREPAYMENTS, INTEREST AND FEES     
11       Section 3.01    Repayment of Commercial Bank Loan Borrowings      11   
   Section 3.02    Interest Payment Dates      11       Section 3.03    Interest
Rates      12       Section 3.04    Conversion Options      13       Section
3.05    Post-Maturity Interest Rates; Default Interest Rates      13      
Section 3.06    Interest Rate Determination      13       Section 3.07   
Computation of Interest and Fees      13       Section 3.08    Optional
Prepayment      14       Section 3.09    Mandatory Prepayment      15      
Section 3.10    Time and Place of Payments      15       Section 3.11   
Borrowings and Payments Generally      16       Section 3.12    Fees      17   
   Section 3.13    Pro Rata Treatment      17       Section 3.14    Sharing of
Payments      18    ARTICLE IV            LIBOR AND TAX PROVISIONS      19      
Section 4.01    LIBOR Lending Unlawful      19       Section 4.02    Inability
to Determine LIBOR      20       Section 4.03    Increased Costs      20   

 

i



--------------------------------------------------------------------------------

               Page      Section 4.04    Obligation to Mitigate      22      
Section 4.05    Funding Losses      24       Section 4.06    Taxes      25   
ARTICLE V             REPRESENTATIONS AND WARRANTIES      30       Section 5.01
   Incorporation of Common Terms Agreement      30    ARTICLE
VI            CONDITIONS PRECEDENT      30       Section 6.01    Conditions to
Closing Date      30       Section 6.02    Conditions to Initial Advance      30
      Section 6.03    Conditions to Train 6 Initial Advance      30      
Section 6.04    Conditions to Each Commercial Bank Loan Borrowing      30   
ARTICLE VII          COVENANTS      31       Section 7.01    Covenants      31
   ARTICLE VIII        DEFAULT AND ENFORCEMENT      31       Section 8.01   
Events of Default      31       Section 8.02    Acceleration Upon Bankruptcy   
  31       Section 8.03    Acceleration Upon Other Event of Default      31   
   Section 8.04    Action Upon Event of Default      32       Section 8.05   
Application of Proceeds      33    ARTICLE IX            THE COMMERCIAL BANKS
FACILITY AGENT      34       Section 9.01    Appointment and Authority      34
      Section 9.02    Rights as a Lender or Secured Hedging Party      35      
Section 9.03    Exculpatory Provisions      35       Section 9.04    Reliance by
Commercial Banks Facility Agent      36       Section 9.05    Delegation of
Duties      37       Section 9.06    Indemnification by the Lenders      37   
   Section 9.07    Resignation or Removal of Commercial Banks Facility Agent   
  38       Section 9.08    No Amendment to Duties of Commercial Banks Facility
Agent Without Consent      39       Section 9.09    Non-Reliance on Commercial
Banks Facility Agent and Commercial Bank Lenders      39       Section 9.10   

No Joint Lead Arranger, Joint Lead Bookrunner, Co-Syndication Agent, or
Co-Documentation Agent Duties

     40       Section 9.11    Copies      40   

 

ii



--------------------------------------------------------------------------------

               Page   ARTICLE X             MISCELLANEOUS PROVISIONS      40   
   Section 10.01    Amendments, Etc      40       Section 10.02    Entire
Agreement      43       Section 10.03    Applicable Government Rule;
Jurisdiction; Etc      43       Section 10.04    Assignments      45      
Section 10.05    Benefits of Agreement      50       Section 10.06    Costs and
Expenses      50       Section 10.07    Counterparts; Effectiveness      51   
   Section 10.08    Indemnification by the Borrower      52       Section 10.09
   Interest Rate Limitation      54       Section 10.10    No Waiver; Cumulative
Remedies      54       Section 10.11    Notices and Other Communications      54
      Section 10.12    Patriot Act Notice      57       Section 10.13   
Payments Set Aside      57       Section 10.14    Right of Setoff      58      
Section 10.15    Severability      58       Section 10.16    Survival      58   
   Section 10.17    Treatment of Certain Information; Confidentiality      59   
   Section 10.18    Waiver of Consequential Damages, Etc      61       Section
10.19    Waiver of Litigation Payments      61       Section 10.20   
Reinstatement      61       Section 10.21    No Recourse      61       Section
10.22    Intercreditor Agreement      62       Section 10.23    Termination     
62   

 

iii



--------------------------------------------------------------------------------

               Page SCHEDULES       Schedule 2.01 -    Lenders, Commitments   
Schedule 3.01(a) -    Amortization Schedule    Schedule 10.11 -    Notice
Information    EXHIBITS       Exhibit A    -    Definitions    Exhibit B    -   
Form of Commercial Bank Loan Note    Exhibit C    -    Form of Interest Period
Notice    Exhibit D    -    Form of Lender Assignment Agreement    Exhibit E-1 -
   Form of U.S. Tax Compliance Certificate (For Non-U.S. Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)    Exhibit E-2 -    Form of
U.S. Tax Compliance Certificate (For Non-U.S. Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)    Exhibit E-3 -    Form of
U.S. Tax Compliance Certificate (For Non-U.S. Participants That Are Partnerships
For U.S. Federal Income Tax Purposes)    Exhibit E-4 -    Form of U.S. Tax
Compliance Certificate (For Non-U.S. Lenders That Are Partnerships For U.S.
Federal Income Tax Purposes)   

 

iv



--------------------------------------------------------------------------------

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (TERM LOAN A) (this
“Agreement”), dated as of June 30, 2015, is made among SABINE PASS LIQUEFACTION,
LLC, a limited liability company organized and existing under the laws of the
State of Delaware (the “Borrower”), SOCIÉTÉ GÉNÉRALE, as Commercial Banks
Facility Agent, SOCIÉTÉ GÉNÉRALE, as Common Security Trustee, each of the
Commercial Bank Lenders from time to time party hereto, and for the benefit of
ABN AMRO CAPITAL USA LLC, as Joint Lead Arranger, Joint Lead Bookrunner, and
Co-Syndication Agent, BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH, as
Joint Lead Arranger, Joint Lead Bookrunner, and Co-Syndication Agent, BANCO
SANTANDER, S.A., as Joint Lead Arranger, Joint Lead Bookrunner, and
Co-Syndication Agent, BANK OF AMERICA, N.A., as Joint Lead Arranger, Joint Lead
Bookrunner, and Co-Syndication Agent, THE BANK OF NOVA SCOTIA, as Joint Lead
Arranger, Joint Lead Bookrunner, and Co-Documentation Agent, THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., as Joint Lead Arranger, Joint Lead Bookrunner, and
Co-Syndication Agent, CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Joint
Lead Arranger, Joint Lead Bookrunner, and Co-Syndication Agent, CREDIT SUISSE
SECURITIES (USA) LLC, as Joint Lead Arranger, Joint Lead Bookrunner, and
Co-Syndication Agent, GOLDMAN SACHS BANK USA, as Joint Lead Arranger, Joint Lead
Bookrunner, and Co-Syndication Agent, HSBC BANK USA, NATIONAL ASSOCIATION, as
Joint Lead Arranger, Joint Lead Bookrunner, and Co-Documentation Agent, ING
CAPITAL LLC, as Joint Lead Arranger, Joint Lead Bookrunner, and Co-Documentation
Agent, INTESA SANPAOLO S.P.A., NEW YORK BRANCH, as Joint Lead Arranger, Joint
Lead Bookrunner, and Co-Syndication Agent, JPMORGAN CHASE BANK, N.A., as Joint
Lead Arranger, Joint Lead Bookrunner, and Co-Documentation Agent, LANDESBANK
BADEN-WÜRTTEMBERG, NEW YORK BRANCH, as Manager, MIZUHO BANK, LTD., as Joint Lead
Arranger, Joint Lead Bookrunner, and Co-Syndication Agent, MORGAN STANLEY SENIOR
FUNDING, INC., as Joint Lead Arranger, Joint Lead Bookrunner, and
Co-Documentation Agent, ROYAL BANK OF CANADA, as Joint Lead Arranger, Joint Lead
Bookrunner, and Co-Syndication Agent, SANTANDER BANK, N.A., as Joint Lead
Arranger, Joint Lead Bookrunner, and Co-Syndication Agent, and SOCIÉTÉ GÉNÉRALE,
as Joint Lead Arranger, Joint Lead Bookrunner, and Co-Syndication Agent, and
SUMITOMO MITSUI BANKING CORPORATION, as Joint Lead Arranger, Joint Lead
Bookrunner, and Co-Documentation Agent.

WHEREAS, Sabine Pass LNG, L.P. (“SPLNG”), an indirect wholly owned subsidiary of
Cheniere Energy Partners, L.P. (the “Sponsor”), owns and operates the Sabine
Pass LNG Terminal (“Sabine Pass Terminal”) located in Cameron Parish, Louisiana.
The Sabine Pass Terminal has LNG regasification and send-out capacity of
approximately 4.3 Bcf/d, storage capacity of approximately 16.9 Bcfe and two
marine berths;



--------------------------------------------------------------------------------

WHEREAS, the Borrower intends to design, engineer, develop, procure, construct,
install, complete, own, operate and maintain up to six liquefaction trains, each
with a nominal production capacity of at least 182,500,000 MMBtu per annum, that
will add liquefaction services at the Sabine Pass Terminal and convert the
Sabine Pass Terminal into a facility capable of liquefying and exporting
domestic U.S. natural gas in addition to importing and regasifying
foreign-sourced LNG;

WHEREAS, the Borrower and the Commercial Banks Facility Agent, the Common
Security Trustee, and the Commercial Bank Lenders party thereto (in their
capacity as construction/term loan lenders thereunder) entered into that certain
Credit Agreement (Term Loan A), dated as of July 31, 2012, as amended by that
certain Second Omnibus Amendment (the “Second Omnibus Amendment”), dated as of
January 9, 2013 (as so amended, the “Original Credit Agreement”) and as amended
and restated by the Amended and Restated Credit Agreement (Term Loan A), dated
as of May 28, 2013, as amended by that certain First Amendment to Amended and
Restated Credit Agreement (Term Loan A), dated as of March 21, 2014 (as so
amended and restated, the “Amended and Restated Credit Agreement”), pursuant to
which such Commercial Bank Lenders party thereto (in such capacity) agreed to
provide, upon the terms and conditions set forth therein, the loans described
therein and to finance the construction of the first four trains of the Project;

WHEREAS, the Borrower and the Secured Debt Holder Group Representatives party
thereto, the Secured Hedge Representatives party thereto, the Secured Gas Hedge
Representatives party thereto, the Common Security Trustee and the Intercreditor
Agent entered into that certain Common Terms Agreement, dated as of July 31,
2012, as amended by that certain First Amendment to Common Terms Agreement,
dated as of November 6, 2012, as further amended by that certain Omnibus
Amendment, dated as of January 9, 2013, and as further amended by the Second
Omnibus Agreement, and as amended and restated by the Amended and Restated
Common Terms Agreement, dated as of May 28, 2013, as amended by that certain
Amendment to the Common Terms Agreement, dated as of November 20, 2013, as
further amended by that certain Amendment to Common Terms Agreement, dated as of
April 10, 2014, as further amended by that certain Amendment to Common Terms
Agreement, dated as of June 10, 2014, as further amended by that certain
Amendment to Common Terms Agreement, dated as of May 12, 2015 (as so amended and
restated, the “Amended and Restated Common Terms Agreement”), that sets out
certain provisions regarding, among other things, common representations and
warranties of the Borrower, common covenants of the Borrower, and common Events
of Default under certain of the Secured Debt Instruments (as defined in the
Amended and Restated Common Terms Agreement);

 

2



--------------------------------------------------------------------------------

WHEREAS, the Borrower, the Secured Debt Holder Group Representatives party
thereto, the Secured Hedge Representatives party thereto, the Secured Gas Hedge
Representatives party thereto, the Common Security Trustee and the Intercreditor
Agent entered into that certain Intercreditor Agreement, dated as of July 31,
2012, as amended by the Second Omnibus Amendment, as amended and restated by the
Amended and Restated Intercreditor Agreement, dated as of May 28, 2013 (as so
amended and restated, the “Amended and Restated Intercreditor Agreement”), that,
among other things, governs the relationship among the Secured Parties and
regulates the claims of the Secured Parties under the Amended and Restated
Common Terms Agreement against the Borrower and the enforcement by the Secured
Parties under the Amended and Restated Common Terms Agreement of the Security
(as defined in the Amended and Restated Common Terms Agreement), including the
method of voting and decision making, and the appointment of the Intercreditor
Agent for the purposes set forth therein;

WHEREAS, as of the date hereof, pursuant to that certain Indenture, dated as of
February 1, 2013, as supplemented by a first supplemental indenture, dated as of
April 16, 2013, a second supplemental indenture, dated as of April 16, 2013, a
third supplemental indenture, dated as of November 25, 2013, a fourth
supplemental indenture, dated as of May 20, 2014, a fifth supplemental
indenture, dated as of May 20, 2014, and a sixth supplemental indenture, dated
as of March 3, 2015, the Borrower has issued Senior Bonds in one or more series
in the aggregate principal amount of eight billion five hundred million Dollars
($8,500,000,000) constituting Replacement Debt and resulting in cancellation of
Facility Commitments such that, as of the date hereof, the aggregate Facility
Commitments remaining available amount to eight hundred ninety-nine million one
hundred twenty-three thousand nine hundred ninety-four Dollars and seven cents
($899,123,994.07);

WHEREAS, the Borrower, the Commercial Bank Lenders and certain other parties
thereto, as applicable, desire to amend and restate the Amended and Restated
Credit Agreement and certain other Transaction Documents, as set forth below,
the KSURE Covered Facility Lenders desire to amend and restate the KSURE Covered
Facility Agreement, and KEXIM, the KEXIM Covered Facility Lenders, and certain
other Holders of Senior Debt, if applicable, desire to establish certain
additional credit facilities in order to provide funds which are to be used,
along with the Funded Equity, to finance the design, engineering, development,
procurement, construction, installation, completion, ownership, operation and
maintenance of the relevant trains of the Project, to pay certain fees and
expenses associated with the Financing Documents and the Senior Debt, fund the
Senior Debt Facilities Debt Service Reserve Account, fund operating and working
capital expenses associated with the relevant trains of the Project, issue
letters of credit and as further described herein and in the other Financing
Documents;

 

3



--------------------------------------------------------------------------------

WHEREAS, the Borrower, the KSURE Covered Facility Agent, the Common Security
Trustee and the KSURE Covered Facility Lenders are entering into that certain
KSURE Covered Facility Agreement, pursuant to which the KSURE Covered Facility
Lenders will provide, upon the terms and conditions set forth therein, the loans
described therein to finance the construction of the relevant trains of the
Project and, in connection therewith and as a condition thereto, KSURE will
issue the KSURE Insurance to provide, upon the terms and conditions set forth
therein, credit support to the KSURE Covered Facility Lenders;

WHEREAS, the Borrower, the KEXIM Facility Agent, the Common Security Trustee and
KEXIM are entering into that certain KEXIM Direct Facility Agreement, pursuant
to which KEXIM will provide upon the terms and conditions set forth therein, the
loans described therein to finance the construction of the relevant trains of
the Project;

WHEREAS, the Borrower, the KEXIM Facility Agent, the Common Security Trustee,
KEXIM and the KEXIM Covered Facility Lenders are entering into that certain
KEXIM Covered Facility Agreement, pursuant to which the KEXIM Covered Facility
Lenders will provide, upon the terms and conditions set forth therein, the loans
described therein to finance the construction of the relevant trains of the
Project and, in connection therewith and as a condition thereto, KEXIM will
issue the KEXIM Guarantee to provide, upon the terms and conditions set forth
therein, credit support to the KEXIM Covered Facility Lenders;

WHEREAS, the Borrower, the Secured Debt Holder Group Representatives, the
Secured Hedge Representatives, the Secured Gas Hedge Representatives, the Common
Security Trustee, and the Intercreditor Agent are entering into a new Common
Terms Agreement in order to amend and restate the Amended and Restated Common
Terms Agreement and set out certain provisions regarding, among other things:
(a) common representations and warranties of the Borrower; (b) common covenants
of the Borrower; and (c) common Events of Default under the Secured Debt
Instruments;

WHEREAS, the Borrower, the Secured Debt Holder Group Representatives, the
Secured Hedge Representatives, the Secured Gas Hedge Representatives, the Common
Security Trustee and the Intercreditor Agent are entering into a new
Intercreditor Agreement in order to amend and restate the Amended and Restated
Intercreditor Agreement and, among other things, regulate the relationship among
the Secured Parties and regulate the claims of the Secured Parties against the
Borrower and the enforcement by the Secured Parties of the Security, including
the method of voting and decision making, and the appointment of the
Intercreditor Agent for the purposes set forth therein;

 

4



--------------------------------------------------------------------------------

WHEREAS, the Borrower has granted certain Security in the Collateral for the
benefit of the Secured Parties pursuant to the Security Documents; and

WHEREAS, the Borrower, the Commercial Banks Facility Agent, the Common Security
Trustee, and the Commercial Bank Lenders are entering into this Agreement in
order to amend and restate the Amended and Restated Credit Agreement and provide
upon the terms and conditions set forth herein, the loans described herein to
finance the construction of the relevant trains of the Project;

NOW THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND INTERPRETATION

Section 1.01 Defined Terms. Unless the context shall otherwise require, or
unless otherwise defined in Exhibit A, capitalized terms used herein shall have
the meanings provided in the Common Terms Agreement.

Section 1.02 Principles of Interpretation. Unless the context shall otherwise
require, or unless otherwise provided herein, this Agreement shall be governed
by the principles of interpretation in Section 1.2 (Interpretation) of the
Common Terms Agreement, mutatis mutandis. Any references in any Financing
Document to a Construction/Term Loan shall be deemed to refer to a Commercial
Bank Loan and any reference in any Financing Document to a Construction/Term
Loan Lender shall be deemed to refer to a Commercial Bank Lender.

Section 1.03 UCC Terms. Unless otherwise defined herein, terms used herein that
are defined in the UCC shall have the respective meanings given to those terms
in the UCC.

Section 1.04 Accounting and Financial Determinations. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with Section 1.4 (Accounting and Financial
Determinations) of the Common Terms Agreement.

Section 1.05 Loan Tranches. Commercial Bank Loans and Commercial Banks Facility
Commitments are made, treated, assigned and referred to in Tranches for certain
limited purposes under this Agreement. Except as otherwise expressly set forth
in this Agreement, all Commercial Bank Loans and all Commercial Banks Facility
Commitments shall be identical, without regard to Tranche, including (in the
case of outstanding Commercial Bank Loans) rights to payment of principal,
interest, Fees or

 

5



--------------------------------------------------------------------------------

other Obligations under this Agreement or any other Financing Documents, rights
to exercise remedies, rights to share in Collateral securing any such Commercial
Bank Loan and rights to give or withhold any approval, consent, authorization or
vote required or permitted to be given by or on behalf of any Commercial Bank
Lender under this Agreement or any other Financing Document.

ARTICLE II

COMMITMENTS AND BORROWING

On the terms, subject to the conditions and relying upon the representations and
warranties herein set forth:

Section 2.01 Commercial Bank Loans. (a) Each Commercial Bank Lender, severally
and not jointly, shall make loans (each such loan, a “Commercial Bank Loan”) to
the Borrower in an aggregate principal amount not in excess of the Commercial
Banks Facility Commitment with respect to the applicable Tranche of such
Commercial Bank Lender, if any, with respect to such Tranche, from time to time
during the Availability Period but not more frequently than monthly; provided
that, after giving effect to the making of any Commercial Bank Loans, the
aggregate outstanding principal amount of all Commercial Bank Loans shall not
exceed the Aggregate Commercial Banks Facility Commitment and the aggregate
outstanding principal amount of all Commercial Bank Loans of any Tranche shall
not exceed the Aggregate Tranche Commitment for such Tranche. The Commercial
Bank Loans shall be made in the following order:

(i) first, under Tranche 1 until all Tranche 1 Commercial Bank Loan Commitments
are used, then;

(ii) second, under Tranche 2 until all Tranche 2 Commercial Bank Loan
Commitments are used, then

(iii) third, under Tranche 3 until all Tranche 3 Commercial Bank Loan
Commitments are used, then

(iv) fourth, under Tranche 4 until all Tranche 4 Commercial Bank Loan
Commitments are used.

(b) Each Commercial Bank Loan Borrowing, which may include Commercial Bank Loans
from more than one Tranche, shall be in an amount specified in
Section 2.3(b)(ii) (Borrowing Notice Requirements) of the Common Terms Agreement
in accordance with Section 2.3(f) (Borrowing Notice Requirements) of the Common
Terms Agreement.

 

6



--------------------------------------------------------------------------------

(c) Proceeds of the Commercial Bank Loans shall be deposited into the
Construction Account solely to fund Project Costs, subject to the terms and
conditions set forth herein.

(d) Commercial Bank Loans repaid or prepaid may not be reborrowed.

Section 2.02 Notice of Borrowings. (a) From time to time, but no more frequently
than twice monthly, subject to the limitations set forth in Section 2.01
(Commercial Bank Loans) the Borrower may request a Commercial Bank Loan
Borrowing by delivering to the Commercial Banks Facility Agent a properly
completed Borrowing Notice pursuant to Section 2.3 (Borrowing Notice
Requirements) of the Common Terms Agreement.

(b) The Commercial Banks Facility Agent shall promptly advise each Commercial
Bank Lender that has a Commercial Banks Facility Commitment under the Tranche
that is to fund any portion of the applicable Commercial Bank Loan Borrowing of
any Borrowing Notice delivered pursuant to this Section 2.02, together with each
such Commercial Bank Lender’s Commercial Bank Loan Commitment Percentage of the
requested Commercial Bank Loan Borrowing.

Section 2.03 Borrowing of Loans. (a) Subject to clause (c) below, on the
proposed date of each Commercial Bank Loan Borrowing, each Commercial Bank
Lender shall make a Commercial Bank Loan in the amount of its Commercial Bank
Loan Commitment Percentage of such Commercial Bank Loan Borrowing by wire
transfer of immediately available funds to the Commercial Banks Facility Agent,
not later than 1:00 p.m., New York City time, and the Commercial Banks Facility
Agent shall transfer and deposit the amounts so received as set forth in
Section 2.01(c) (Commercial Bank Loans) for application in accordance with
Section 5.02 (Construction Account) of the Accounts Agreement; provided that, if
a Commercial Bank Loan Borrowing does not occur on the proposed Borrowing Date
because any condition precedent to such requested Commercial Bank Loan Borrowing
herein specified has not been met, the Commercial Banks Facility Agent shall
return the amounts so received to each Commercial Bank Lender without interest
as soon as possible.

(b) Subject to Section 4.04 (Obligation to Mitigate), each Commercial Bank
Lender may (without relieving the Borrower of its obligation to repay a
Commercial Bank Loan in accordance with the terms of this Agreement and the
Commercial Bank Loan Notes) at its option fulfill its Commercial Banks Facility
Commitments with respect to any such Commercial Bank Loan by causing any
domestic or foreign branch or Affiliate of such Commercial Bank Lender to make
such Commercial Bank Loan.

 

7



--------------------------------------------------------------------------------

(c) Unless the Commercial Banks Facility Agent has been notified in writing by
any Commercial Bank Lender prior to a proposed Borrowing Date that such
Commercial Bank Lender will not make available to the Commercial Banks Facility
Agent its portion of the Commercial Bank Loan Borrowing proposed to be made on
such date, the Commercial Banks Facility Agent may assume that such Commercial
Bank Lender has made such amounts available to the Commercial Banks Facility
Agent on such date and the Commercial Banks Facility Agent in its sole
discretion may, in reliance upon such assumption, make available to the Borrower
a corresponding amount. If such corresponding amount is not in fact made
available to the Commercial Banks Facility Agent by such Commercial Bank Lender
and the Commercial Banks Facility Agent has made such amount available to the
Borrower, the Commercial Banks Facility Agent shall be entitled to recover on
demand from such Commercial Bank Lender such corresponding amount plus interest
on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Commercial Banks Facility Agent
to the Borrower to the date such corresponding amount is recovered by the
Commercial Banks Facility Agent at an interest rate per annum equal to the
Federal Funds Effective Rate. If such Commercial Bank Lender pays such
corresponding amount (together with such interest), then such corresponding
amount so paid shall constitute such Commercial Bank Lender’s Commercial Bank
Loan included in such Commercial Bank Loan Borrowing. If such Commercial Bank
Lender does not pay such corresponding amount forthwith upon the Commercial
Banks Facility Agent’s demand, the Commercial Banks Facility Agent shall
promptly notify the Borrower and the Borrower shall promptly repay such
corresponding amount to the Commercial Banks Facility Agent, plus interest on
such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Commercial Banks Facility Agent
to the Borrower to the date such corresponding amount is recovered by the
Commercial Banks Facility Agent at an interest rate per annum equal to the Base
Rate plus the Applicable Margin. If the Commercial Banks Facility Agent receives
payment of the corresponding amount from each of the Borrower and such
Commercial Bank Lender, the Commercial Banks Facility Agent shall promptly remit
to the Borrower such corresponding amount. If the Commercial Banks Facility
Agent receives payment of interest on such corresponding amount from each of the
Borrower and such Commercial Bank Lender for an overlapping period, the
Commercial Banks Facility Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period. Nothing herein shall be
deemed to relieve any Commercial Bank Lender from its obligation to fulfill its
Commercial Banks Facility Commitments hereunder and any payment by the Borrower
pursuant to this Section 2.03(c) shall be without prejudice to any claim the
Borrower may have against a Commercial Bank Lender that shall have failed to
make such payment to the Commercial Banks Facility Agent. The failure of any
Commercial Bank Lender to make available to the Commercial Banks Facility Agent
its portion of the Commercial Bank Loan Borrowing shall not relieve any other
Commercial

 

8



--------------------------------------------------------------------------------

Bank Lender of its obligations, if any, hereunder to make available to the
Commercial Banks Facility Agent its portion of the Commercial Bank Loan
Borrowing on the date of such Commercial Bank Loan Borrowing, but no Commercial
Bank Lender shall be responsible for the failure of any other Commercial Bank
Lender to make available to the Commercial Banks Facility Agent such other
Commercial Bank Lender’s portion of the Commercial Bank Loan Borrowing on the
date of any Commercial Bank Loan Borrowing. A notice of the Commercial Banks
Facility Agent to any Commercial Bank Lender or the Borrower with respect to any
amounts owing under this Section 2.03(c) shall be conclusive, absent manifest
error.

(d) Each of the Commercial Bank Lenders shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Commercial Bank Lender resulting from each Commercial Bank Loan
made by such Commercial Bank Lender, including the amounts of principal and
interest payable and paid to such Commercial Bank Lender from time to time
hereunder.

(e) The Commercial Banks Facility Agent shall maintain at the Commercial Banks
Facility Agent’s office (i) a copy of any Lender Assignment Agreement delivered
to it pursuant to Section 10.04 (Assignments), and (ii) a register for the
recordation, with respect to each Tranche, of the names and addresses of the
Commercial Bank Lenders, and all the Commercial Banks Facility Commitments of,
and principal amount of and interest on the Commercial Bank Loans owing and paid
to, each Commercial Bank Lender pursuant to the terms hereof from time to time
and of amounts received by the Commercial Banks Facility Agent from the Borrower
and whether such amounts constitute principal, interest, fees or other amounts
and each Commercial Bank Lender’s share thereof (the “Register”). The Register
shall be available for inspection by the Borrower, any Joint Lead Bookrunner,
any Joint Lead Arranger and any Commercial Bank Lender at any reasonable time
and from time to time upon reasonable prior notice.

(f) The entries made by the Commercial Banks Facility Agent in the Register or
the accounts maintained by any Commercial Bank Lender shall be conclusive and
binding evidence, absent manifest error, of the existence and amounts of the
obligations recorded therein; provided that the failure of any Commercial Bank
Lender or the Commercial Banks Facility Agent to maintain such Register or
accounts or any error therein shall not in any manner affect the obligation of
the Borrower to repay the Commercial Bank Loans in accordance with the terms of
this Agreement. In the event of any conflict between the accounts and records
maintained by any Commercial Bank Lender and the accounts and records of the
Commercial Banks Facility Agent in respect of such matters, the accounts and
records of the Commercial Banks Facility Agent shall control in the absence of
manifest error.

 

9



--------------------------------------------------------------------------------

(g) In addition to such accounts or records described in clauses (d) and (e) of
this Section 2.03, the Commercial Bank Loans made by each Commercial Bank Lender
with respect to any Tranche shall, upon the request of any Commercial Bank
Lender, be evidenced by a Commercial Bank Loan Note or Commercial Bank Loan
Notes duly executed on behalf of the Borrower and shall be dated the date of the
Closing Date (or, if later, the date of any request therefor by a Commercial
Bank Lender). Each such Commercial Bank Loan Note shall have all blanks
appropriately filled in, shall specify the Tranche, and shall be payable to such
Commercial Bank Lender and its registered assigns in a principal amount equal to
the Commercial Banks Facility Commitment with respect to such Tranche of such
Commercial Bank Lender; provided that each Commercial Bank Lender may attach
schedules to its respective Commercial Bank Loan Note(s) and endorse thereon the
date, amount and maturity of its respective Commercial Bank Loan(s) and payments
with respect thereto with respect to such Tranche.

Section 2.04 Termination or Reduction of Commitments. All unused Commercial
Banks Facility Commitments, if any, shall be automatically and permanently
terminated on the last day of the Availability Period.

(a) Upon any payment or prepayment of the Commercial Bank Loans pursuant to
Section 3.01 (Repayment of Commercial Bank Loan Borrowings), Section 3.08
(Optional Prepayment) or Section 3.09 (Mandatory Prepayment), the Aggregate
Commercial Banks Facility Commitment and the Aggregate Tranche Commitments of
Tranches paid or prepaid shall be automatically and permanently reduced (pro
rata across all Tranches and pro rata within each Tranche) in an amount equal to
such payment or prepayment.

(b) The Borrower shall have the right to permanently terminate in whole, and
from time to time to permanently reduce in part, the Aggregate Tranche
Commitments with respect to all Tranches pro rata with respect to the then
outstanding Commercial Banks Facility Commitments of all Tranches (in a minimum
amount of ten million Dollars ($10,000,000)), in accordance with Section 3.3
(Voluntary Cancellation of Secured Debt) of the Common Terms Agreement.

(c) The Borrower shall have the right to permanently terminate the Commercial
Banks Facility Commitments of Non-Consenting Lenders in accordance with
Section 4.04(d) (Obligation to Mitigate).

(d) All unused Commercial Banks Facility Commitments, if any, shall be
terminated upon the occurrence of an Event of Default if required pursuant to
Section 8.02 (Acceleration Upon Bankruptcy) or Section 8.03 (Acceleration Upon
Other Event of Default) in accordance with the terms thereof.

 

10



--------------------------------------------------------------------------------

ARTICLE III

REPAYMENTS, PREPAYMENTS, INTEREST AND FEES

Section 3.01 Repayment of Commercial Bank Loan Borrowings. The Borrower
unconditionally and irrevocably promises to pay to the Commercial Banks Facility
Agent for the ratable account of each Commercial Bank Lender the aggregate
outstanding principal amount of the Commercial Bank Loans on each Quarterly
Payment Date, in accordance with the Amortization Schedule.

(a) Notwithstanding anything to the contrary set forth in Section 3.01(a) above,
the final principal repayment installment on the Maturity Date shall in any
event be in an amount equal to the aggregate principal amount of all Commercial
Bank Loans outstanding on such date.

Section 3.02 Interest Payment Dates. (a) Interest accrued on each Commercial
Bank Loan shall be payable, without duplication, on the following dates (each,
an “Interest Payment Date”):

(i) with respect to any repayment or prepayment of principal on such Commercial
Bank Loan, on the date of each such repayment or prepayment;

(ii) on the Maturity Date;

(iii) with respect to LIBO Loans, (A) on the last day of each applicable
Interest Period, (B) in the case of any Interest Period that has a duration of
more than three (3) months, the day three (3) months after the first day of such
Interest Period, and (C) if applicable, on any date on which such LIBO Loan is
converted to a Base Rate Loan; and

(iv) with respect to Base Rate Loans, on the last day of each Fiscal Quarter or,
if applicable, any date on which such Base Rate Loan is converted to a LIBO
Loan.

(b) Interest accrued on the Commercial Bank Loans or other monetary Obligations
after the date such amount is due and payable (whether on the Maturity Date, any
Quarterly Payment Date, any Interest Payment Date, upon acceleration or
otherwise) shall be payable upon demand.

(c) Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the occurrence of an
event

 

11



--------------------------------------------------------------------------------

set forth in Section 9.7 (Bankruptcy; Insolvency) of the Common Terms Agreement
and Section 8.01 (Events of Default) of this Agreement only to the extent it
relates to Section 9.7 (Bankruptcy; Insolvency) of the Common Terms Agreement.

Section 3.03 Interest Rates. (a) Pursuant to each properly delivered Borrowing
Notice and Interest Period Notice, the LIBO Loans shall accrue interest at a
rate per annum during each Interest Period applicable thereto equal to the sum
of LIBOR for such Interest Period, plus the Applicable Margin.

(b) On or before 12:00 noon, New York City time, at least three (3) Business
Days prior to the end of each Interest Period for each LIBO Loan, the Borrower
shall deliver to the Commercial Banks Facility Agent an Interest Period Notice
setting forth the Borrower’s election with respect to the duration of the next
Interest Period applicable to such LIBO Loan, which Interest Period shall be one
(1), two (2), three (3), or six (6) months in length; provided, that, if any
Default or Event of Default has occurred and is continuing, all LIBO Loans shall
convert into Base Rate Loans at the end of the then-current Interest Periods (in
which case the Commercial Banks Facility Agent shall so notify the Borrower and
the Commercial Bank Lenders). After such Default or Event of Default has ceased,
the Borrower may convert each such Base Rate Loan into a LIBO Loan in accordance
with this Agreement by delivering an Interest Period Notice in accordance with
Section 3.04 (Conversion Options).

(c) If the Borrower fails to deliver an Interest Period Notice in accordance
with Section 3.03(b) above with respect to any LIBO Loan, such LIBO Loan shall
be made as, or converted into, a Base Rate Loan at the end of the then-current
Interest Period.

(d) All LIBO Loans shall bear interest from (and including) the first day of the
applicable Interest Period to (but excluding) the last day of such Interest
Period at the interest rate determined as applicable to such LIBO Loan.

(e) Notwithstanding anything to the contrary, the Borrower shall have, in the
aggregate, no more than ten (10) separate LIBO Loans outstanding at any one time
across all Tranches.

(f) Pursuant to each properly delivered Borrowing Notice and Interest Period
Notice, each Base Rate Loan shall accrue interest at a rate per annum equal to
the sum of the Base Rate, plus the Applicable Margin.

(g) All Base Rate Loans shall bear interest from and including the date such
Commercial Bank Loan is made (or the day on which LIBO Loans are converted to
Base Rate Loans as required under Section 3.03(b) or 3.04 or under ARTICLE IV

 

12



--------------------------------------------------------------------------------

(LIBOR And Tax Provisions)) to (but excluding) the date such Commercial Bank
Loan or portion thereof is paid at the interest rate determined as applicable to
such Base Rate Loan.

Section 3.04 Conversion Options. The Borrower may elect from time to time to
convert LIBO Loans to Base Rate Loans or Base Rate Loans to LIBO Loans (subject
to Sections 3.03(e) (Interest Rates), 4.01 (LIBOR Lending Unlawful) and 4.02
(Inability to Determine LIBOR)), as the case may be, by delivering a completed
Interest Period Notice to the Commercial Banks Facility Agent notifying the
Commercial Banks Facility Agent of such election no later than 12:00 p.m., New
York City time, on the third (3rd) Business Day preceding the proposed
conversion date (which notice, in the case of conversions to LIBO Loans, shall
specify the length of the initial Interest Period therefor), provided that no
Base Rate Loan may be converted into a LIBO Loan when any Event of Default has
occurred and is continuing and the Commercial Banks Facility Agent has
determined not to permit such conversions. Upon receipt of any such notice the
Commercial Banks Facility Agent shall promptly notify each relevant Commercial
Bank Lender thereof.

Section 3.05 Post-Maturity Interest Rates; Default Interest Rates. If all or a
portion of the principal amount of any Commercial Bank Loan is not paid when due
(whether on the Maturity Date, by acceleration or otherwise) or any Obligation
(other than principal on the Commercial Bank Loans) is not paid or deposited
when due (whether on the Maturity Date, by acceleration or otherwise), (i) the
outstanding principal amount of all Commercial Bank Loans shall bear interest at
a rate per annum equal to the rate that would otherwise be applicable thereto
plus two percent (2%) and (ii) all Obligations (other than principal on the
Commercial Bank Loans) shall bear interest at a rate per annum equal to the rate
then applicable to Base Rate Loans plus two percent (2%) (the rate set forth in
clause (i) or (ii), as applicable, the “Default Rate”), from the date of such
non-payment until the amount then due is paid in full (after as well as before
judgment).

Section 3.06 Interest Rate Determination. The Commercial Banks Facility Agent
shall determine the interest rate applicable to the Commercial Bank Loans and
shall give prompt notice of such determination to the Borrower and the
Commercial Bank Lenders. In each such case, the Commercial Banks Facility
Agent’s determination of the applicable interest rate shall be conclusive in the
absence of manifest error.

Section 3.07 Computation of Interest and Fees. (a) All computations of interest
for Base Rate Loans when the Base Rate is determined by the Commercial Banks
Facility Agent’s “prime rate” shall be made on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed. All computations of
interest for LIBO Loans, and for Base Rate Loans when the Base Rate is
determined by the Federal Funds Effective Rate, shall be made on the basis of a
360-day year and actual days elapsed.

 

13



--------------------------------------------------------------------------------

(b) Interest shall accrue on each Commercial Bank Loan for the day on which the
Commercial Bank Loan is made, and shall not accrue on a Commercial Bank Loan, or
any portion thereof, for the day on which the Commercial Bank Loan or such
portion is paid; provided, that, any Commercial Bank Loan that is repaid on the
same day on which it is made shall bear interest for one (1) day.

(c) Each determination by the Commercial Banks Facility Agent of an interest
rate or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

Section 3.08 Optional Prepayment. (a) The Borrower shall have the right to
prepay the Commercial Bank Loans on not less than five (5) Business Days’ prior
written notice to the Commercial Banks Facility Agent at any time following the
end of the Availability Period, as provided in Section 3.2 (Voluntary Prepayment
of Secured Debt) of the Common Terms Agreement, subject to the terms and
conditions of Section 3 (Repayment and Prepayments) of the Common Terms
Agreement.

(b) Any partial prepayment of the Commercial Bank Loans under this Section 3.08
shall be in an amount that is not less than the amount specified in Section 3.2
(Voluntary Prepayment of Secured Debt) of the Common Terms Agreement.

(c) All prepayments under this Section 3.08 shall be made by the Borrower to the
Commercial Banks Facility Agent for the account of the Commercial Bank Lenders
and shall be applied by the Commercial Banks Facility Agent in accordance with
Section 3.08(d). Each notice of optional prepayment will be irrevocable, except
that a notice of prepayment given by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities and/or the
issuance of other debt, in which case such notice may be revoked by the Borrower
(by notice to the Commercial Banks Facility Agent on or prior to the specified
effective date) if such condition is not satisfied. The Borrower shall pay any
Break Costs incurred by any Credit Agreement Secured Party as a result of such
notice and revocation.

(d) With respect to each prepayment to be made pursuant to this Section 3.08, on
the date specified in the notice of prepayment delivered pursuant to
Section 3.08(a), the Borrower shall pay to the Commercial Banks Facility Agent
the sum of the following amounts:

(i) the principal of, and accrued but unpaid interest on, the Commercial Bank
Loans to be prepaid;

 

14



--------------------------------------------------------------------------------

(ii) any additional amounts required to be paid under Section 4.05 (Funding
Losses); and

(iii) any other Obligations due to the respective Commercial Bank Lenders in
connection with any prepayment under the Financing Documents.

(e) Amounts of any Commercial Bank Loans prepaid pursuant to this Section 3.08
may not be reborrowed.

Section 3.09 Mandatory Prepayment. (a) The Borrower shall be required to prepay
the Commercial Bank Loans in accordance with Section 3.4 (Mandatory Prepayment
of Secured Debt) of the Common Terms Agreement, subject to the terms and
conditions of Section 3 (Repayment and Prepayments) of the Common Terms
Agreement.

(b) With respect to each prepayment to be made pursuant to this Section 3.09, on
the date required pursuant to Section 3.4 (Mandatory Prepayment of Secured Debt)
of the Common Terms Agreement, the Borrower shall pay to the Commercial Banks
Facility Agent the sum of the following amounts:

(i) the principal of, and accrued but unpaid interest on, the Commercial Bank
Loans to be prepaid;

(ii) any additional amounts required to be paid under Section 4.05 (Funding
Losses); and

(iii) any other Obligations due to the respective Commercial Bank Lenders in
connection with any prepayment under the Financing Documents.

(c) Amounts of any Commercial Bank Loans prepaid pursuant to this Section 3.09
may not be reborrowed.

(d) If the Borrower chooses to incur Replacement Debt pursuant to Section 2.6
(Replacement Debt) of the Common Terms Agreement, other than in the case of
Section 2.6(j)(ii) of the Common Terms Agreement, the Borrower shall
contemporaneously use the proceeds of such Replacement Debt, on a pro rata basis
with respect to all other Senior Debt Instruments that require such prepayment,
to prepay the Commercial Bank Debt.

Section 3.10 Time and Place of Payments. (a) The Borrower shall make each
payment (including any payment of principal of or interest on any Commercial

 

15



--------------------------------------------------------------------------------

Bank Loan or any Fees or other Obligations) hereunder without setoff, deduction
or counterclaim not later than 12:00 noon, New York City time, on the date when
due in Dollars and, in immediately available funds, to the Commercial Banks
Facility Agent at the following account: Société Générale, New York Branch, A/C#
9051422, ABA# ABA 026-004-226, Attn: Loan Servicing Group, Ref: Sabine Pass, or
at such other office or account as may from time to time be specified by the
Commercial Banks Facility Agent to the Borrower. Funds received after 12:00
noon, New York City time, shall be deemed to have been received by the
Commercial Banks Facility Agent on the next succeeding Business Day.

(b) The Commercial Banks Facility Agent shall promptly remit in immediately
available funds to each Credit Agreement Secured Party its share, if any, of any
payments received by the Commercial Banks Facility Agent for the account of such
Credit Agreement Secured Party.

(c) Whenever any payment (including any payment of principal of or interest on
any Commercial Bank Loan or any Fees or other Obligations) hereunder shall
become due, or otherwise would occur, on a day that is not a Business Day, such
payment shall (except as otherwise required by the proviso to the definition of
“Interest Period” with respect to LIBO Loans) be made on the immediately
succeeding Business Day, and such increase of time shall in such case be
included in the computation of interest or Fees, if applicable.

Section 3.11 Borrowings and Payments Generally. (a) Unless the Commercial Banks
Facility Agent has received notice from the Borrower prior to the date on which
any payment is due to the Commercial Banks Facility Agent for the account of the
Commercial Bank Lenders hereunder that the Borrower will not make such payment,
the Commercial Banks Facility Agent may assume that the Borrower has made such
payment on such date in accordance with this Agreement and may, in reliance upon
such assumption, distribute to the Commercial Bank Lenders the amount due. If
the Borrower has not in fact made such payment, then each of the Commercial Bank
Lenders severally agrees to repay to the Commercial Banks Facility Agent
forthwith on demand the amount so distributed to such Commercial Bank Lender in
immediately available funds with interest thereon, for each day from (and
including) the date such amount is distributed to it to (but excluding) the date
of payment to the Commercial Banks Facility Agent, at the Federal Funds
Effective Rate. A notice of the Commercial Banks Facility Agent to any
Commercial Bank Lender with respect to any amount owing under this Section 3.11
shall be conclusive, absent manifest error.

(b) Nothing herein shall be deemed to obligate any Commercial Bank Lender to
obtain funds for any Commercial Bank Loan in any particular place or manner or
to constitute a representation by any Commercial Bank Lender that it has
obtained or will obtain funds for any Commercial Bank Loan in any particular
place or manner.

 

16



--------------------------------------------------------------------------------

(c) The Borrower hereby authorizes each Commercial Bank Lender, if and to the
extent payment owed to such Commercial Bank Lender is not made when due under
this Agreement or under the Commercial Bank Loan Notes held by such Commercial
Bank Lender, to charge from time to time against any or all of the Borrower’s
accounts with such Commercial Bank Lender any amount so due.

Section 3.12 Fees. (a) From and including the date hereof until the end of the
Availability Period, the Borrower agrees to pay to the Commercial Banks Facility
Agent, for the account of the Commercial Bank Lenders under each Tranche, on the
last Business Day of each Fiscal Quarter, a commitment fee with respect to such
Tranche (a “Commitment Fee”) at a rate per annum equal to 40% of the Applicable
Margin on the average daily amount by which the Aggregate Tranche Commitment
exceeds the aggregate outstanding principal amount of the Commercial Bank Loans
made under such Tranche during the Fiscal Quarter (or portion thereof) then
ended; provided that all Commitment Fees shall be payable in arrears and
computed on the basis of the actual number of days elapsed in a year of 365
days, as prorated for any partial quarter, as applicable. Notwithstanding the
foregoing, the Borrower will not be required to pay any Commitment Fee to any
Commercial Bank Lender with respect to any period in which such Commercial Bank
Lender was a Defaulting Lender with respect to any Tranche.

(b) The Borrower agrees to pay or cause to be paid to the Commercial Banks
Facility Agent for the account of the Commercial Bank Lenders and the Commercial
Banks Facility Agent, additional fees in the amounts and at the times from time
to time agreed to by the Borrower and the Commercial Banks Facility Agent,
including pursuant to each Fee Letter with a Commercial Bank Lender.

(c) All Fees shall be paid on the dates due in immediately available funds. Once
paid, none of the Fees shall be refundable under any circumstances.

Section 3.13 Pro Rata Treatment. (a) The portion of any Commercial Bank Loan
Borrowing made under any Tranche shall be allocated by the Commercial Banks
Facility Agent among the Commercial Bank Lenders such that, following each
Commercial Bank Loan Borrowing, the ratio of each Commercial Bank Lender’s
outstanding Commercial Banks Facility Commitment to the outstanding Aggregate
Commercial Banks Facility Commitment is equal to the Commercial Bank Loan
Commitment Percentage.

(b) Except as otherwise provided in Section 4.01 (LIBOR Lending Unlawful), each
reduction of commitments of any type, pursuant to Section 2.04

 

17



--------------------------------------------------------------------------------

(Termination or Reduction of Commitments) or otherwise, shall be allocated by
the Commercial Banks Facility Agent pro rata among the Commercial Bank Lenders
in such Tranche in accordance with their respective Commercial Bank Loan
Commitment Percentages with respect to such Tranche.

(c) Except as otherwise required under Section 3.08 (Optional Prepayment),
Section 3.09 (Mandatory Prepayment) or ARTICLE IV (LIBOR And Tax Provisions),
each payment or prepayment of principal of the Commercial Bank Loans shall be
allocated by the Commercial Banks Facility Agent pro rata among the Commercial
Bank Lenders in accordance with the respective principal amounts of their
outstanding Commercial Bank Loans, and each payment of interest on the
Commercial Bank Loans shall be allocated by the Commercial Banks Facility Agent
pro rata among the Commercial Bank Lenders in accordance with the respective
interest amounts outstanding on their Commercial Bank Loans. Each payment of the
Commitment Fee with respect to a Tranche shall be allocated by the Commercial
Banks Facility Agent pro rata among the Commercial Bank Lenders in such Tranche
in accordance with their respective Commercial Banks Facility Commitments with
respect to such Tranche.

Section 3.14 Sharing of Payments. (a) If any Commercial Bank Lender obtains any
payment or other recovery (whether voluntary, involuntary, by application of
setoff or otherwise) on account of any Commercial Bank Loan (other than pursuant
to the terms of ARTICLE IV (LIBOR And Tax Provisions)) in excess of its pro rata
share of payments then or therewith obtained by all Commercial Bank Lenders
holding Commercial Bank Loans of such type, such Commercial Bank Lender shall
purchase from the other Commercial Bank Lenders (for cash at face value) such
participations in Commercial Bank Loans of such type made by them as shall be
necessary to cause such purchasing Commercial Bank Lender to share the excess
payment or other recovery ratably with each of them; provided, however, that, if
all or any portion of the excess payment or other recovery is thereafter
recovered from such purchasing Commercial Bank Lender, the purchase shall be
rescinded and each Commercial Bank Lender that has sold a participation to the
purchasing Commercial Bank Lender shall repay to the purchasing Commercial Bank
Lender the purchase price to the ratable extent of such recovery together with
an amount equal to such selling Commercial Bank Lender’s ratable share
(according to the proportion of (x) the amount of such selling Commercial Bank
Lender’s required repayment to the purchasing Commercial Bank Lender to (y) the
total amount so recovered from the purchasing Commercial Bank Lender) of any
interest or other amount paid or payable by the purchasing Commercial Bank
Lender in respect of the total amount so recovered. The Borrower agrees that any
Commercial Bank Lender so purchasing a participation from another Commercial
Bank Lender pursuant to this Section 3.14(a) may, to the fullest extent
permitted by law, exercise all its rights of payment (including pursuant to
Section 10.14 (Right of Setoff)) with respect to such participation as fully as
if such Commercial Bank Loan were the direct creditor of the

 

18



--------------------------------------------------------------------------------

Borrower in the amount of such participation. The provisions of this Section
shall not be construed to apply to any payment by the Borrower pursuant to and
in accordance with the express terms of this Agreement or any payment obtained
by any Commercial Bank Lender as consideration for the assignment or sale of a
participation in any of its Commercial Bank Loans.

(b) If under any applicable bankruptcy, insolvency or other similar law, any
Commercial Bank Lender receives a secured claim in lieu of a setoff to which
this Section 3.14 applies, such Commercial Bank Lender shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Commercial Bank Lenders entitled under this
Section 3.14 to share in the benefits of any recovery on such secured claim.

ARTICLE IV

LIBOR AND TAX PROVISIONS

Section 4.01 LIBOR Lending Unlawful. In the event that it becomes unlawful or,
by reason of a Change in Law, any Commercial Bank Lender is unable to honor its
obligation to make or maintain LIBO Loans, then such Commercial Bank Lender will
promptly notify the Borrower of such event (with a copy to the Commercial Banks
Facility Agent) and such Commercial Bank Lender’s obligation to make or to
continue LIBO Loans, or to convert Base Rate Loans into LIBO Loans, as the case
may be, shall be suspended until such time as such Commercial Bank Lender may
again make and maintain LIBO Loans. During such period of suspension, the
Commercial Bank Loans that would otherwise be made by such Commercial Bank
Lender as LIBO Loans shall be made instead by such Commercial Bank Lender as
Base Rate Loans and each LIBO Loan made by such Commercial Bank Lender and
outstanding will automatically, on the last day of the then existing Interest
Period therefor if such Commercial Bank Loan may lawfully remain outstanding
until the end of such Interest Period, and otherwise immediately, convert into a
Base Rate Loan. At the Borrower’s request, each Commercial Bank Lender shall use
reasonable efforts, including using reasonable efforts to designate a different
lending office for funding or booking its Commercial Bank Loans or to assign its
rights and obligations under the Financing Documents to another of its offices,
branches or Affiliates, if, in the reasonable judgment of such Commercial Bank
Lender, such designation or assignment (a) would eliminate or avoid such
illegality and (b) would not subject such Commercial Bank Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Commercial Bank Lender. The Borrower shall pay all reasonable costs and expenses
incurred by any Commercial Bank Lender in connection with any such designation
or assignment.

 

19



--------------------------------------------------------------------------------

Section 4.02 Inability to Determine LIBOR. If prior to the commencement of any
Interest Period for a LIBO Loan:

(a) the Commercial Banks Facility Agent reasonably determines that adequate and
reasonable means do not exist for ascertaining LIBOR for such Interest Period;
or

(b) the Commercial Banks Facility Agent is advised by the Required Banks that
such Required Banks have reasonably determined that LIBOR for such Interest
Period will not adequately and fairly reflect the cost to such Commercial Bank
Lenders of making or maintaining their LIBO Loans for such Interest Period;

then the Commercial Banks Facility Agent shall give notice thereof to the
Borrower and the Commercial Bank Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Commercial Banks Facility Agent notifies
the Borrower and the Commercial Bank Lenders that the circumstances giving rise
to such notice no longer exist (which notice of subsequent change in
circumstances shall be given as promptly as practical), (i) any Interest Period
Notice that requests the conversion of any Commercial Bank Loan to, or
continuation of any Commercial Bank Loan as, a LIBO Loan shall be ineffective
and such Commercial Bank Loan shall be converted to a Base Rate Loan on the last
day of the Interest Period applicable thereto, and (ii) if any Borrowing Notice
requests a LIBO Loan, such Commercial Bank Loan shall be made as a Base Rate
Loan, or, at the election of the Borrower (upon receipt of the determination to
be made by the Required Banks and only if they are able to agree on such a
determination), made as a Commercial Bank Loan bearing interest at such rate as
the Required Banks shall determine adequately reflects the costs to the
Commercial Bank Lenders of making such Commercial Bank Loans.

Section 4.03 Increased Costs. (a) If (1) any Change in Law shall (A) impose,
modify or deem applicable any reserve, special deposit or similar requirement
against assets of, deposits with or for the account of, or credit extended by,
any Commercial Bank Lender; (B) subject the Commercial Banks Facility Agent or
any Commercial Bank Lender, or its group, to any Taxes (other than (i) Other
Taxes, and (ii) Taxes described in clauses (a) through (d) of the definition of
Excluded Taxes) on its loans, loan principal, commitments, or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto; or
(C) impose on any Commercial Bank Lender or the London interbank market any
other condition, cost or expense affecting this Agreement or LIBO Loans made by
such Commercial Bank Lender; and (2) the result of any of the foregoing shall be
to increase the cost to such Person of making or maintaining any Commercial Bank
Loan (or of maintaining its obligation to make any such Commercial Bank Loan) to
the Borrower or to reduce the amount of any sum received or receivable by such
Person hereunder (whether of principal, interest or otherwise), then

 

20



--------------------------------------------------------------------------------

the Borrower will pay to such Person such additional amount or amounts as will
compensate such Person for such additional costs incurred or reduction suffered
(except to the extent the Borrower is excused from payment pursuant to
Section 4.04 (Obligation to Mitigate)).

(b) If any Commercial Bank Lender reasonably determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Commercial Bank Lender’s capital or (without
duplication) on the capital of such Commercial Bank Lender’s holding company, if
any, as a consequence of this Agreement or any of the Commercial Bank Loans made
by such Commercial Bank Lender, to a level below that which such Commercial Bank
Lender, or such Commercial Bank Lender’s holding company, could have achieved
but for such Change in Law (taking into consideration such Commercial Bank
Lender’s policies and the policies of such Commercial Bank Lender’s holding
company with respect to capital adequacy and liquidity), then from time to time
upon notice by such Commercial Bank Lender, the Borrower shall pay within thirty
(30) days following the receipt of such notice to such Commercial Bank Lender
such additional amount or amounts as will compensate such Commercial Bank Lender
or (without duplication) such Commercial Bank Lender’s holding company in full
for any such reduction suffered (except to the extent the Borrower is excused
from payment pursuant to Section 4.04 (Obligation to Mitigate)). In determining
such amount, such Commercial Bank Lender may use any method of averaging and
attribution that it (in its sole discretion) shall deem appropriate.

(c) To claim any amount under this Section 4.03, the Commercial Banks Facility
Agent or a Commercial Bank Lender, as applicable, shall promptly deliver to the
Borrower (with a copy to the Commercial Banks Facility Agent) a certificate
setting forth in reasonable detail the amount or amounts necessary to compensate
the Commercial Banks Facility Agent or Commercial Bank Lender or its holding
company, as the case may be, under Section 4.03(a) or Section 4.03(b). The
Borrower shall pay the Commercial Banks Facility Agent or Commercial Bank
Lender, as applicable, the amount shown as due on any such certificate within
thirty (30) days after receipt thereof.

(d) Promptly after the Commercial Banks Facility Agent or Commercial Bank
Lender, as applicable, has determined that it will make a request for increased
compensation pursuant to this Section 4.03, such Person shall notify the
Borrower thereof (with a copy to the Commercial Banks Facility Agent). Failure
or delay on the part of the Commercial Banks Facility Agent or Commercial Bank
Lender to demand compensation pursuant to this Section 4.03 shall not constitute
a waiver of such Person’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Person pursuant to this
Section 4.03 for any increased costs or reductions attributable to the failure
of such Person to notify Borrower within two hundred twenty-five (225) days
after the Change in Law giving rise to those increased costs or reductions

 

21



--------------------------------------------------------------------------------

of such Person’s intention to claim compensation for those circumstances;
provided further that, if the Change in Law giving rise to those increased costs
or reductions is retroactive, then the two hundred twenty-five (225) day period
referred to above shall be extended to include that period of retroactive
effect.

Section 4.04 Obligation to Mitigate. (a) If any Commercial Bank Lender requests
compensation under Section 4.03 (Increased Costs), or if the Borrower is
required to pay any additional amount to any Commercial Bank Lender or any
Government Authority for the account of any Commercial Bank Lender pursuant to
Section 4.06 (Taxes), then such Commercial Bank Lender, if requested by the
Borrower in writing, shall use commercially reasonable efforts to designate a
different lending office for funding or booking its Commercial Bank Loans
hereunder or to assign its rights and obligations under the Financing Documents
to another of its offices, branches or Affiliates, if, in the reasonable
judgment of such Commercial Bank Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 4.03
(Increased Costs) or Section 4.06 (Taxes), as applicable, in the future and
(ii) would not subject such Commercial Bank Lender to any material unreimbursed
cost or expense and would not otherwise be disadvantageous to such Commercial
Bank Lender in any material respect, contrary to such Commercial Bank Lender’s
normal banking practices or violate any applicable Government Rule. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any
Commercial Bank Lender in connection with any such designation or assignment.

(b) Subject to Section 4.04(c), if any Commercial Bank Lender requests
compensation under Section 4.03 (Increased Costs), or if the Borrower is
required to pay any additional amount to any Commercial Bank Lender or any
Government Authority for the account of any Commercial Bank Lender pursuant to
Section 4.06 (Taxes) and, in each case, such Commercial Bank Lender has declined
or is unable to designate a different lending office or to make an assignment in
accordance with Section 4.04(a), or if any Commercial Bank Lender is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice in writing to such Commercial Bank Lender and the Commercial Banks
Facility Agent, request such Commercial Bank Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.04 (Assignments)), all (but not less than all) its interests,
rights and obligations under this Agreement (including all of its Commercial
Bank Loans and Commercial Banks Facility Commitments) to an Eligible Assignee
that shall assume such obligations (which assignee may be another Commercial
Bank Lender, if a Commercial Bank Lender accepts such assignment); provided that
(i) the Borrower shall have received the prior written consent of the Commercial
Banks Facility Agent, (ii) such Commercial Bank Lender shall have received
payment of an amount equal to all Obligations of the Borrower owing to such
Commercial Bank Lender from such assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of

 

22



--------------------------------------------------------------------------------

all other Obligations) and (iii) in the case of any such assignment resulting
from a claim for compensation under Section 4.03 (Increased Costs), or payments
required to be made pursuant to Section 4.06 (Taxes), such assignment will
result in the elimination or reduction of such compensation or payments. A
Commercial Bank Lender shall not be required to make any such assignment and
delegation if, as a result of a waiver by such Commercial Bank Lender of its
rights under Sections 4.03 (Increased Costs) or 4.06 (Taxes), as applicable, the
circumstances entitling the Borrower to require such assignment and delegation
have ceased to apply. If, notwithstanding the satisfaction of each of the
conditions set forth in Sections 4.03 (Increased Costs) or 4.06 (Taxes), a
Commercial Bank Lender refuses to be replaced pursuant to this Section 4.04, the
Borrower shall not be obligated to pay such Commercial Bank Lender any of the
compensation referred to in this Section 4.04 or any additional amounts incurred
or accrued under Sections 4.03 (Increased Costs) or 4.06 (Taxes) from and after
the date that such replacement would have occurred but for such Commercial Bank
Lender’s refusal. Nothing in this Section shall be deemed to prejudice any
rights that the Borrower, the Commercial Banks Facility Agent or any Commercial
Bank Lender may have against any Commercial Bank Lender that is a Defaulting
Lender.

(c) As a condition of the right of the Borrower to remove any Commercial Bank
Lender pursuant to Section 4.04(b) and (d), the Borrower shall either
(i) arrange for the assignment or novation of any Interest Rate Protection
Agreements with such Commercial Bank Lender or any of its Affiliates
simultaneously with such removal or (ii) terminate the applicable Interest Rate
Protection Agreement and pay any relevant Hedge Termination Value.

(d) If (i) any Commercial Bank Lender (such Commercial Bank Lender, a
“Non-Consenting Lender”) has failed to consent to a proposed amendment, waiver,
consent or termination which pursuant to the terms of Section 10.01 (Amendments,
Etc.) requires the consent of all of the Facility Lenders and with respect to
which the Supermajority Banks shall have granted their consent and (ii) no Event
of Default then exists, then the Borrower shall have the right (unless such
Non-Consenting Lender grants such consent) to replace all such Non-Consenting
Lenders by requiring such Non-Consenting Lenders to assign all their Commercial
Bank Loans and all their Commercial Banks Facility Commitments to one or more
Eligible Assignees that are Eligible Transferees; provided that (A) all
Non-Consenting Lenders must be replaced with one or more Commercial Bank Lenders
that grant the applicable consent, (B) all Obligations of the Borrower owing to
such Non-Consenting Lenders being replaced shall be paid in full to such
Non-Consenting Lenders concurrently with such assignment and (C) the replacement
Commercial Bank Lenders shall purchase the foregoing by paying to such
Non-Consenting Lenders a price equal to the amount of such Obligations. In
connection with any such assignment, the Borrower, the Commercial Banks Facility
Agent, such Non-Consenting Lenders and the replacement Commercial Bank Lenders
shall otherwise

 

23



--------------------------------------------------------------------------------

comply with Section 10.04 (Assignments). With the consent of the Required Banks,
the Borrower shall have the right to use new shareholder funding or amounts on
deposit in the Distribution Account that are permitted to be distributed
pursuant to Section 5.10(d) (Distribution Account) of the Accounts Agreement to
prepay all (and not part only) the Non-Consenting Lenders’ Commercial Bank Loans
and terminate all the Non-Consenting Lenders’ Commercial Banks Facility
Commitments subject, in each case, to payment of all accrued interest, fees,
costs or expenses due under the Financing Documents to the relevant Commercial
Bank Lender.

Section 4.05 Funding Losses. In the event of (a) the payment of any principal of
any LIBO Loan other than on the last day of an Interest Period applicable
thereto (including as a result of an Event of Default), (b) the conversion of
any LIBO Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any LIBO Loan on
the date specified in any notice delivered pursuant hereto or (d) the assignment
of any LIBO Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 4.04
(Obligation to Mitigate), then, in any such event, the Borrower shall compensate
each Commercial Bank Lender for the loss, cost and expense attributable to such
event. Such loss, cost or expense to any Commercial Bank Lender shall be deemed
to be the amount determined by the Commercial Banks Facility Agent (based upon
the information delivered to it by such Commercial Bank Lender) to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Commercial Bank Loan had such event not occurred, at
LIBOR that would have been applicable to such Commercial Bank Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue a
LIBO Loan, for the period that would have been the Interest Period for such
Commercial Bank Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Commercial
Bank Lender would bid were it to bid, at the commencement of such period, for
deposits in Dollars of a comparable amount and period from other banks in the
LIBOR market. To claim any amount under this Section 4.05, the Commercial Banks
Facility Agent shall promptly deliver to the Borrower a certificate setting
forth in reasonable detail any amount or amounts that the applicable Commercial
Bank Lender is entitled to receive pursuant to this Section 4.05 (including
calculations, in reasonable detail, showing how the Commercial Banks Facility
Agent computed such amount or amounts), which certificate shall be based upon
the information delivered to the Commercial Banks Facility Agent by such
Commercial Bank Lender. The Borrower shall pay to the Commercial Banks Facility
Agent for the benefit of the applicable Commercial Bank Lender the amount due
and payable and set forth on any such certificate within thirty (30) days after
receipt thereof.

 

24



--------------------------------------------------------------------------------

Section 4.06 Taxes. For purposes of this Section 4.06, the term “applicable
Governmental Rule” includes FATCA.

(a) Payments Free of Taxes. Any and all payments on account of any Obligations
shall be made free and clear of, and without deduction or withholding for, any
Taxes, except as required by applicable Government Rule; provided that, if the
Withholding Agent is required to deduct or withhold any Taxes from those
payments, then (i) the applicable Withholding Agent shall make such deductions
or withholdings, (ii) the applicable Withholding Agent shall pay the full amount
deducted or withheld to the relevant Government Authority in accordance with
applicable Government Rule and (iii) if such Tax is an Indemnified Tax, the sum
payable shall be increased as necessary so that after making all required
deductions or withholdings (including deductions or withholdings applicable to
additional sums payable under this Section 4.06) each Person entitled thereto
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made.

(b) Payment of Other Taxes by the Borrower. In addition, but without duplication
of the provisions of Section 4.06(a), the Borrower shall pay any Other Taxes to
the relevant Government Authority in accordance with any applicable Government
Rule.

(c) Indemnification by the Borrower. The Borrower shall indemnify each
Commercial Bank Lender and the Commercial Banks Facility Agent, within thirty
(30) days after written demand therefor, for the full amount of any Indemnified
Taxes payable or paid by such Person on or with respect to any payment on
account of any Obligation or required to be deducted or withheld from such
payment and any Other Taxes (including Indemnified Taxes imposed or asserted on
or attributable to amounts payable under this Section 4.06), and any penalties,
interest and reasonable expenses arising from, or with respect to, those
Indemnified Taxes or Other Taxes, whether or not those Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Government Authority. To claim any amount under this Section 4.06(c), the
Commercial Banks Facility Agent or Commercial Bank Lenders (as applicable) must
deliver to the Borrower (with a copy to the Commercial Banks Facility Agent) a
certificate in reasonable detail as to the amount of such payment or liability,
which certificate shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable but in no event later than
thirty (30) days after any payment of Taxes by the Borrower to a Government
Authority pursuant to this Section 4.06, the Borrower shall deliver to the
Commercial Banks Facility Agent the original or a certified copy of a receipt
issued by such Government Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Commercial Banks Facility Agent.

 

25



--------------------------------------------------------------------------------

(e) Status of Lenders.

(i) Each Commercial Bank Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made hereunder shall
deliver to the Borrower and the Commercial Banks Facility Agent, at the time or
times reasonably requested by the Borrower or the Commercial Banks Facility
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Commercial Banks Facility Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Commercial Bank Lender, if reasonably requested by the Borrower or
the Commercial Banks Facility Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Commercial Banks Facility Agent as will enable the Borrower or the Commercial
Banks Facility Agent to determine whether or not such Commercial Bank Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 4.06(e)(ii)(A), (ii)(B) and (ii)(C) and
Section 4.06(f) below) shall not be required if in the Commercial Bank Lender’s
reasonable judgment such completion, execution or submission would subject such
Commercial Bank Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Commercial Bank
Lender.

(ii) Without limiting the generality of the foregoing:

(A) each Commercial Bank Lender that is a United States Person shall deliver to
the Commercial Banks Facility Agent for transmission to the Borrower, on or
prior to the date on which such Commercial Bank Lender becomes a Commercial Bank
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Commercial Banks Facility Agent),
executed copies of IRS Form W-9 certifying that such Commercial Bank Lender is
exempt from U.S. federal backup withholding tax;

 

26



--------------------------------------------------------------------------------

(B) each Commercial Bank Lender that is not a United States Person (a
“Non-U.S. Lender”) shall, to the extent it is legally entitled to do so, deliver
to the Commercial Banks Facility Agent for transmission to the Borrower (but in
the case of a Participant, only to the extent transmission to the Borrower is
required under Section 10.04(d)), on or prior to the Closing Date (in the case
of each Commercial Bank Lender listed on the signature pages hereof on the
Closing Date) or on or prior to the date of the assignment and acceptance
pursuant to which it becomes a Commercial Bank Lender (in the case of each other
Commercial Bank Lender) and from time to time thereafter upon the reasonable
request of the Borrower or the Commercial Banks Facility Agent, whichever of the
following is applicable: (i) in the case of a Non-U.S. Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Financing Document, executed copies of
IRS Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Financing Document,
IRS Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty; (ii) executed copies of IRS Form W-8ECI; (iii) in the case of a
Non-U.S. Lender claiming the benefits of the exemption for portfolio interest
under Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit E-1 to the effect that such Non-U.S. Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form
W-8BEN-E; or (iv) to the extent a Non-U.S. Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable, provided that if the Non-U.S. Lender is a
partnership and one or more direct or indirect partners of such

 

27



--------------------------------------------------------------------------------

Non-U.S. Lender are claiming the portfolio interest exemption, such Non-U.S.
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;

(C) Each Commercial Bank Lender required to deliver any forms, certificates or
other evidence with respect to United States federal income tax withholding
matters pursuant to this Section 4.06(e) hereby agrees, from time to time after
the initial delivery by such Commercial Bank Lender of such forms, certificates
or other evidence, whenever a lapse in time or change in circumstances renders
such forms, certificates or other evidence obsolete or inaccurate in any
material respect, that such Commercial Bank Lender shall, upon reasonable
request by the Borrower or the Commercial Banks Facility Agent, (i) promptly
deliver to the Commercial Banks Facility Agent for transmission to the Borrower
(but in the case of a Participant, only to the extent transmission to the
Borrower is required under Section 10.04(d) (Assignments)) new copies of the
applicable forms, certificates or other evidence, properly completed and duly
executed by such Commercial Bank Lender, and such other documentation required
under the Code and reasonably requested in writing by the Borrower or the
Commercial Banks Facility Agent to confirm or establish that such Commercial
Bank Lender is not subject to (or is subject to reduced) deduction or
withholding of United States federal income tax with respect to payments to such
Commercial Bank Lender under this Agreement, or (ii) notify the Commercial Banks
Facility Agent and the Borrower (but in the case of a Participant, only to the
extent direct communication with the Borrower is required under Section 10.04(d)
(Assignments)) of its inability to deliver any such forms, certificates or other
evidence. This Section 4.06(e) applies without duplication of the provisions of
Section 4.06(f).

(f) FATCA. If a payment made to a Commercial Bank Lender under any Financing
Document would be subject to U.S. federal withholding tax imposed by FATCA if
such Commercial Bank Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Commercial Bank Lender shall deliver to the
Commercial Banks Facility Agent at the time or times prescribed by Government
Rule and at such time or times reasonably requested by the Borrower or the
Commercial Banks

 

28



--------------------------------------------------------------------------------

Facility Agent such documentation prescribed by applicable Government Rule
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the Commercial
Banks Facility Agent as may be necessary for the Borrower and the Commercial
Banks Facility Agent to comply with their obligations under FATCA and to
determine that such Commercial Bank Lender has complied with such Commercial
Bank Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 4.06(f), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

(g) FATCA Treatment. For purposes of determining withholding Taxes imposed under
FATCA, from and after the Closing Date, the Borrower and the Commercial Banks
Facility Agent shall treat (and the Commercial Bank Lenders hereby authorize the
Commercial Banks Facility Agent to treat) this Agreement and the Commercial Bank
Loans as not qualifying as “grandfathered obligations” within the meaning of
Treasury Regulation Section 1.1471-2(b)(2)(i).

(h) Refunds. If the Commercial Banks Facility Agent or any Commercial Bank
Lender determines, in its sole discretion, that it has received a refund of any
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 4.06, it
shall pay to the Borrower an amount equal to such refund, net of all
out-of-pocket expenses (including Taxes) incurred by the Commercial Banks
Facility Agent or such Commercial Bank Lender, as the case may be, and without
interest (other than interest paid by the relevant Government Authority with
respect to such refund), provided that, (i) the Borrower, upon the request of
the Commercial Banks Facility Agent or such Commercial Bank Lender (as the case
may be), shall repay the amount paid over to the Borrower (plus any penalties,
interest or other charges imposed by the relevant Government Authority) to the
Commercial Banks Facility Agent or such Commercial Bank Lender in the event the
Commercial Banks Facility Agent or such Commercial Bank Lender is required to
repay such refund to such Government Authority, and (ii) in no event will such
Commercial Banks Facility Agent or Commercial Bank Lender be required to pay any
amount to the Borrower pursuant to this Section 4.06(h), the payment of which
would place such Commercial Banks Facility Agent or Commercial Bank Lender in a
less favorable net after-Tax position than such Commercial Banks Facility Agent
or Commercial Bank Lender would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require the Commercial Banks Facility Agent or any Commercial Bank Lender to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the Borrower or any other Person.

 

29



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.01 Incorporation of Common Terms Agreement. The Borrower makes to the
Commercial Banks Facility Agent, each of the Commercial Bank Lenders and each
other party hereto the representations and warranties set forth in Section 4
(Representations and Warranties) of the Common Terms Agreement on the dates set
forth therein.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.01 Conditions to Closing Date. The occurrence of the Closing Date and
the effectiveness of the Commercial Banks Facility Commitments are subject to
the satisfaction of the conditions precedent specified in Schedule 5.1
(Conditions to Closing Date) of the Common Terms Agreement, in each case to the
satisfaction of each of the Facility Lenders, unless, in each case, waived by
each of the Facility Lenders.

Section 6.02 Conditions to Initial Advance. In addition to the conditions set
forth in Section 6.04 (Conditions to Each Commercial Bank Loan Borrowing), the
obligation of each Commercial Bank Lender to make available its Initial Advance
is subject to the satisfaction of the conditions precedent specified in Schedule
5.2 (Conditions to Initial Advance) of the Common Terms Agreement, in each case
to the satisfaction of each of the Facility Lenders, unless, in each case,
waived by each of the Facility Lenders.

Section 6.03 Conditions to Train 6 Initial Advance. In addition to the
conditions set forth in Section 6.04 (Conditions to Each Commercial Bank Loan
Borrowing), the obligation of each Commercial Bank Lender to make available its
Train 6 Initial Advance is subject to the satisfaction of the conditions
precedent specified in Schedule 5.3 (Conditions to Train 6 Initial Advance) of
the Common Terms Agreement, in each case to the satisfaction of each of the
Facility Lenders, unless, in each case, waived by each of the Facility Lenders.

Section 6.04 Conditions to Each Commercial Bank Loan Borrowing. The obligation
of each Commercial Bank Lender to make any of its Commercial Bank Loans is
subject to the satisfaction of the conditions precedent specified in Schedule
5.4 (Conditions to Each Advance) of the Common Terms Agreement, in each case to
the satisfaction of:

 

30



--------------------------------------------------------------------------------

(a) in the case of the Initial Advance, each of the Facility Lenders unless, in
each case, waived by each of the Facility Lenders;

(b) in the case of the Train 6 Initial Advance, each of the Facility Lenders
unless, in each case, waived by each of the Facility Lenders; and

(c) in the case of all Advances other than the Initial Advance and the Train 6
Initial Advance, the Majority Aggregate Secured Credit Facilities Debt
Participants, unless waived by the Majority Aggregate Secured Credit Facilities
Debt Participants.

ARTICLE VII

COVENANTS

Section 7.01 Covenants. The Borrower agrees with each Commercial Bank Lender,
the Commercial Banks Facility Agent and each other party hereto that it will
perform or observe (as applicable) the obligations set forth in Section 6
(Affirmative Covenants), Section 7 (Negative Covenants) and Section 8 (Reporting
Requirements) of the Common Terms Agreement in accordance with the terms
thereof.

ARTICLE VIII

DEFAULT AND ENFORCEMENT

Section 8.01 Events of Default. The Events of Default set forth in Section 9
(Events of Default for Secured Debt) of the Common Terms Agreement shall
constitute Events of Default under this Agreement, subject to all of the
provisions of such Section in the Common Terms Agreement.

Section 8.02 Acceleration Upon Bankruptcy. If any Event of Default described in
Section 9.7 (Bankruptcy; Insolvency) of the Common Terms Agreement occurs with
respect to the Borrower, all outstanding Commercial Banks Facility Commitments,
if any, shall automatically terminate and the outstanding principal amount of
the outstanding Commercial Bank Loans and all other Obligations shall
automatically be and become immediately due and payable, in each case without
notice, demand or further act of the Commercial Banks Facility Agent, the
Commercial Bank Lenders, the Common Security Trustee or any other Credit
Agreement Secured Party.

Section 8.03 Acceleration Upon Other Event of Default. (a) If any Event of
Default occurs for any reason (except the occurrence of any Event of Default
described in Section 9.7 (Bankruptcy; Insolvency) of the Common Terms Agreement
with respect to

 

31



--------------------------------------------------------------------------------

the Borrower, for which provision is made in Section 8.02 (Acceleration Upon
Bankruptcy)), whether voluntary or involuntary, and is continuing (after giving
effect to any cure of the applicable Event of Default), the Commercial Banks
Facility Agent may, or upon the direction of the Required Banks shall, by
written notice to the Borrower declare all or any portion of the outstanding
principal amount of the Commercial Bank Loans and other Obligations to be due
and payable or all the Commercial Banks Facility Commitments (if not theretofore
terminated) to be terminated, whereupon the full unpaid amount of such
Commercial Bank Loans and other Obligations that have been declared due and
payable shall be and become immediately due and payable, without further notice,
demand or presentment, as the case may be, and such outstanding Commercial Banks
Facility Commitments shall terminate.

(b) Any declaration made pursuant to this Section 8.03 may, should the Required
Banks in their sole and absolute discretion so elect, be rescinded by written
notice to the Borrower at any time after the principal of the Commercial Bank
Loans has become due and payable, but before any judgment or decree for the
payment of the monies so due, or any part thereof, has been entered; provided
that, no such rescission or annulment shall extend to or affect any subsequent
Event of Default or impair any right consequent thereon.

Section 8.04 Action Upon Event of Default. (a) Subject to the terms of the
Intercreditor Agreement, if any Event of Default occurs for any reason, whether
voluntary or involuntary, and is continuing (after giving effect to any cure of
the applicable Event of Default), the Commercial Banks Facility Agent may, or
upon the direction of the Required Banks shall, by written notice to the
Borrower of its intention to exercise any remedies hereunder, under the other
Financing Documents or at law or in equity, and without further notice of
default, presentment or demand for payment, protest or notice of non-payment or
dishonor, or other notices or demands of any kind, all such notices and demands
being waived by the Borrower, exercise any or all of the following rights and
remedies, in any combination or order that the Commercial Banks Facility Agent
or the Required Banks may elect, in addition to such other rights or remedies as
the Commercial Banks Facility Agent and the Commercial Bank Lenders may have
hereunder, under the other Financing Documents or at law or in equity:

(b) Without any obligation to do so, make disbursements or Commercial Bank Loans
under each Tranche in the order provided in Section 2.01 (Commercial Bank Loans)
to or on behalf of the Borrower to cure any Event of Default hereunder and to
cure any default and render any performance under any Material Project Documents
(or any other contract to which the Borrower is a party) as the Required Banks
in their sole discretion may consider necessary or appropriate, whether to
preserve and protect the Collateral or the Commercial Bank Lenders’ interests
therein or for any other reason, and all sums so expended, together with
interest on such total amount at the Default Rate,

 

32



--------------------------------------------------------------------------------

shall be repaid by the Borrower to the Commercial Banks Facility Agent on demand
and shall be secured by the Financing Documents, notwithstanding that such
expenditures may, together with amounts advanced under this Agreement, exceed
the amount of the Commercial Banks Facility Commitments;

(c) Apply or execute upon any amounts on deposit in any Account or any other
monies of the Borrower on deposit with the Commercial Banks Facility Agent, any
Commercial Bank Lender or the Accounts Bank in the manner provided in the UCC
and other relevant statutes and decisions and interpretations thereunder with
respect to cash collateral; and

(d) Enter into possession of the Project and perform or cause to be performed
any and all work and labor necessary to complete construction of the Project
substantially according to the EPC Contracts or to operate and maintain the
Project, and all sums expended by the Commercial Banks Facility Agent in so
doing, together with interest on such total amount at the Default Rate, shall be
repaid by the Borrower to the Commercial Banks Facility Agent upon demand and
shall be secured by the Financing Documents, notwithstanding that such
expenditures may, together with amounts advanced under this Agreement, exceed
the Commercial Banks Facility Commitments.

Section 8.05 Application of Proceeds. Subject to the terms of the Intercreditor
Agreement, any moneys received by the Commercial Banks Facility Agent from the
Common Security Trustee after the occurrence and during the continuance of an
Event of Default and the period during which remedies have been initiated shall
be applied in full or in part by the Commercial Banks Facility Agent against the
Obligations in the following order of priority (but without prejudice to the
right of the Commercial Bank Lenders, subject to the terms of the Intercreditor
Agreement, to recover any shortfall from the Borrower):

(a) first, to payment of that portion of the Obligations constituting fees,
costs, expenses (and interest owing thereon (if any)) and any other amounts
(including fees, costs and expenses of counsel) payable to the Commercial Banks
Facility Agent, the Common Security Trustee, the Accounts Bank, or the
Intercreditor Agent in their respective capacities as such;

(b) second, to payment of that portion of the Obligations constituting fees,
costs, expenses (and interest owing thereon (if any)) and any other amounts
(including fees, costs and expenses of counsel and amounts payable under ARTICLE
IV (LIBOR And Tax Provisions)) payable to the Commercial Bank Lenders, ratably
in proportion to the amounts described in this clause second payable to them, as
certified by the Commercial Banks Facility Agent;

 

33



--------------------------------------------------------------------------------

(c) third, to payment of that portion of the Obligations constituting accrued
and unpaid interest (including default interest) with respect to the Commercial
Bank Loans payable to the Commercial Bank Lenders, ratably in proportion to the
respective amounts described in this clause third payable to them, as certified
by the Commercial Banks Facility Agent;

(d) fourth, to that principal amount of the Commercial Bank Loans payable to the
Commercial Bank Lenders (in inverse order of maturity), ratably among the
Commercial Bank Lenders in proportion to the respective amounts described in
this clause fourth held by them, as certified by the Commercial Banks Facility
Agent; and

(e) fifth, the balance, if any, after all of the Obligations have been paid in
full, to the Borrower or as otherwise required by applicable Government Rule.

ARTICLE IX

THE COMMERCIAL BANKS FACILITY AGENT

Section 9.01 Appointment and Authority.

(a) Each of the Commercial Bank Lenders hereby appoints, designates and
authorizes Société Générale as its Commercial Banks Facility Agent under and for
purposes of each Financing Document to which the Commercial Banks Facility Agent
is a party, and in its capacity as the Commercial Banks Facility Agent, to act
on its behalf as Secured Debt Holder Group Representative and the Designated
Voting Party (as defined in the Intercreditor Agreement) for the Commercial Bank
Lenders. Société Générale hereby accepts this appointment and agrees to act as
the Commercial Banks Facility Agent for the Commercial Bank Lenders in
accordance with the terms of this Agreement. Each of the Commercial Bank Lenders
appoints and authorizes the Commercial Banks Facility Agent to act on behalf of
such Commercial Bank Lender under each Financing Document to which it is a party
and in the absence of other written instructions from the Required Banks
received from time to time by the Commercial Banks Facility Agent (with respect
to which the Commercial Banks Facility Agent agrees that it will comply, except
as otherwise provided in this Section 9.01 or as otherwise advised by counsel,
and subject in all cases to the terms of the Intercreditor Agreement), to
exercise such powers hereunder and thereunder as are specifically delegated to
or required of the Commercial Banks Facility Agent by the terms hereof and
thereof, together with such powers as may be reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in any
Financing Document, the Commercial Banks Facility Agent shall not have any
duties or responsibilities, except those expressly set forth herein, nor shall
the Commercial Banks Facility Agent have or be deemed to have any fiduciary
relationship with any Commercial Bank Lender or other Credit Agreement Secured
Party,

 

34



--------------------------------------------------------------------------------

and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into any Financing Document or otherwise exist against
the Commercial Banks Facility Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” in this Agreement with reference
to the Commercial Banks Facility Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Government Rule. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

(b) The provisions of this ARTICLE IX are solely for the benefit of the
Commercial Banks Facility Agent and the Commercial Bank Lenders, and neither the
Borrower nor any other Person shall have rights as a third party beneficiary of
any of such provisions other than the Borrower’s rights under Section 9.07(a)
and (b) (Resignation or Removal of Commercial Banks Facility Agent).

Section 9.02 Rights as a Lender or Secured Hedging Party. Each Person serving as
the Commercial Banks Facility Agent hereunder or under any other Financing
Document shall have the same rights and powers in its capacity as a Commercial
Bank Lender, KEXIM Covered Facility Lender, KSURE Covered Facility Lender,
Secured Hedging Party, or Gas Hedge Provider, as the case may be, as any other
Commercial Bank Lender, KEXIM Covered Facility Lender, KSURE Covered Facility
Lender, Secured Hedging Party, or Gas Hedge Provider, as the case may be, and
may exercise the same as though it were not the Commercial Banks Facility Agent.
Each such Person and its Affiliates may accept deposits from, lend money to, act
as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with the Borrower or Affiliates of the Borrower
as if such Person were not the Commercial Banks Facility Agent hereunder and
without any duty to account therefor to the Commercial Bank Lenders.

Section 9.03 Exculpatory Provisions. (a) The Commercial Banks Facility Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Financing Documents. Without limiting the generality of the
foregoing, the Commercial Banks Facility Agent shall not:

(i) be subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing;

(ii) have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Financing Documents that the Commercial
Banks Facility Agent is required to exercise as directed in

 

35



--------------------------------------------------------------------------------

writing by the Required Banks (or such other number or percentage of the
Commercial Bank Lenders as shall be expressly provided for herein or in the
other Financing Documents); provided that the Commercial Banks Facility Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Commercial Banks Facility Agent to liability or that
is contrary to any Financing Document or applicable Government Rule; or

(iii) except as expressly set forth herein and in the other Financing Documents,
have any duty to disclose, nor shall the Commercial Banks Facility Agent be
liable for any failure to disclose, any information relating to the Borrower or
any of its Affiliates that is communicated to or obtained by the Person serving
as the Commercial Banks Facility Agent or any of its Affiliates in any capacity.

(b) The Commercial Banks Facility Agent shall not be liable for any action taken
or not taken by it (i) with the prior written consent or at the request of the
Required Banks (or such other number or percentage of the Commercial Bank
Lenders as may be necessary, or as the Commercial Banks Facility Agent may
believe in good faith to be necessary, under the circumstances as provided in
Section 10.01 (Amendments, Etc.)) or (ii) in the absence of its own gross
negligence or willful misconduct. The Commercial Banks Facility Agent shall be
deemed not to have knowledge of any Default or Event of Default unless and until
written notice describing such Default or Event of Default is given to the
Commercial Banks Facility Agent in writing by the Borrower or a Commercial Bank
Lender.

(c) The Commercial Banks Facility Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Financing Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence or continuance of any
Default or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Financing Document or any other
agreement, instrument or document, or the perfection or priority of any Lien or
security interest created or purported to be created by any Security Document,
or (v) the satisfaction of any condition set forth in ARTICLE VI (Conditions
Precedent) or elsewhere herein, other than to confirm receipt of any items
expressly required to be delivered to the Commercial Banks Facility Agent.

Section 9.04 Reliance by Commercial Banks Facility Agent. The Commercial Banks
Facility Agent shall be entitled to rely upon, and shall not incur any

 

36



--------------------------------------------------------------------------------

liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Commercial Banks Facility Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a
Commercial Bank Loan that by its terms must be fulfilled to the satisfaction of
each Facility Lender or the Majority Aggregate Secured Credit Facilities Debt
Participants, the Commercial Banks Facility Agent may presume that such
condition is satisfactory to such Facility Lenders or the Majority Aggregate
Secured Credit Facilities Debt Participants, as the case may be, unless the
Commercial Banks Facility Agent has received notice to the contrary from such
Facility Lender or the Intercreditor Agent prior to the making of such
Commercial Bank Loan. The Commercial Banks Facility Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

Section 9.05 Delegation of Duties. The Commercial Banks Facility Agent may
perform any and all of its duties and exercise any and all its rights and powers
hereunder or under any other Financing Document by or through any one or more
sub-agents appointed by the Commercial Banks Facility Agent. The Commercial
Banks Facility Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this ARTICLE IX shall apply to any such
sub-agent and to the Related Parties of the Commercial Banks Facility Agent, and
shall apply to all of their respective activities in connection with their
acting as or for the Commercial Banks Facility Agent.

Section 9.06 Indemnification by the Lenders. Without limiting the obligations of
the Borrower hereunder, each Commercial Bank Lender agrees to indemnify the
Commercial Banks Facility Agent and Related Parties thereof ratably in
accordance with all its Commercial Banks Facility Commitments for any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever, which may at
any time be imposed on, incurred by or asserted against the Commercial Banks
Facility Agent or any of its Related Parties in any way relating to or arising
out of this Agreement, the other Financing Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or the enforcement of any of the terms hereof or
thereof or of any such other documents; provided, however, that no Commercial
Bank Lender shall be liable for any of the foregoing to the extent they arise
solely from the Commercial Banks Facility Agent’s gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent

 

37



--------------------------------------------------------------------------------

jurisdiction. The Commercial Banks Facility Agent shall be fully justified in
taking, refusing to take or continuing to take any action hereunder unless it
shall first be indemnified to its satisfaction by the Commercial Bank Lenders
against any and all liability and expense which may be incurred by it by reason
of taking, refusing to take or continuing to take any such action. Without
limitation of the foregoing, each Commercial Bank Lender agrees to reimburse,
ratably in accordance with all its Commercial Banks Facility Commitments, the
Commercial Banks Facility Agent promptly upon demand for any out-of-pocket
expenses (including counsel fees) incurred by the Commercial Banks Facility
Agent in connection with the preparation, execution, administration, amendment,
waiver, modification or enforcement of, or legal advice in respect of rights or
responsibilities under, the Transaction Documents, to the extent that the
Commercial Banks Facility Agent is not reimbursed promptly for such expenses by
Borrower. The obligation of the Commercial Bank Lenders to make payments
pursuant to this Section 9.06 is several and not joint, and the same shall
survive the payment in full of the Obligations and the termination of this
Agreement.

Section 9.07 Resignation or Removal of Commercial Banks Facility Agent.

(a) The Commercial Banks Facility Agent may resign from the performance of all
its functions and duties hereunder and under the other Financing Documents at
any time by giving thirty (30) days’ prior notice to the Borrower and the
Commercial Bank Lenders. The Commercial Banks Facility Agent may be removed at
any time (i) by the Required Banks for such Person’s gross negligence or willful
misconduct or (ii) by the Borrower, with the consent of the Required Banks, for
such Person’s gross negligence or willful misconduct. In the event Société
Générale is no longer the Commercial Banks Facility Agent, any successor
Commercial Banks Facility Agent may be removed at any time with cause by the
Required Banks. Any such resignation or removal shall take effect upon the
appointment of a successor Commercial Banks Facility Agent, in accordance with
this Section 9.07.

(b) Upon any notice of resignation by the Commercial Banks Facility Agent or
upon the removal of the Commercial Banks Facility Agent by the Required Banks,
or by the Borrower with the approval of the Required Banks pursuant to
Section 9.07(a), the Required Banks shall appoint a successor Commercial Banks
Facility Agent, hereunder and under each other Financing Document to which the
Commercial Banks Facility Agent is a party, such successor Commercial Banks
Facility Agent to be a commercial bank having a combined capital and surplus of
at least one billion Dollars ($1,000,000,000); provided that, if no Default or
Event of Default shall then be continuing, appointment of a successor Commercial
Banks Facility Agent shall also be acceptable to the Borrower (such acceptance
not to be unreasonably withheld, conditioned or delayed). The fees payable by
the Borrower to a successor Commercial Banks Facility Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.

 

38



--------------------------------------------------------------------------------

(c) If no successor Commercial Banks Facility Agent has been appointed by the
Required Banks within thirty (30) days after the date such notice of resignation
was given by such resigning Commercial Banks Facility Agent, or the Required
Banks elected to remove such Person, any Credit Agreement Secured Party may
petition any court of competent jurisdiction for the appointment of a successor
Commercial Banks Facility Agent. Such court may thereupon, after such notice, if
any, as it may deem proper, appoint a successor Commercial Banks Facility Agent,
who shall serve as Commercial Banks Facility Agent hereunder and under each
other Financing Document to which it is a party until such time, if any, as the
Required Banks appoint a successor Commercial Banks Facility Agent, as provided
above.

(d) Upon the acceptance of a successor’s appointment as Commercial Banks
Facility Agent hereunder, such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring (or removed)
Commercial Banks Facility Agent, and the retiring (or removed) Commercial Banks
Facility Agent shall be discharged from all of its duties and obligations
hereunder or under the other Financing Documents. After the retirement or
removal of the Commercial Banks Facility Agent hereunder and under the other
Financing Documents, the provisions of this ARTICLE IX and Section 10.08
(Indemnification by the Borrower) shall continue in effect for the benefit of
such retiring (or removed) Person, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Person was acting in its capacity as Commercial Banks
Facility Agent.

Section 9.08 No Amendment to Duties of Commercial Banks Facility Agent Without
Consent. The Commercial Banks Facility Agent shall not be bound by any waiver,
amendment, supplement or modification of this Agreement or any other Financing
Document that affects its rights or duties hereunder or thereunder unless such
Commercial Banks Facility Agent shall have given its prior written consent, in
its capacity as Commercial Banks Facility Agent thereto.

Section 9.09 Non-Reliance on Commercial Banks Facility Agent and Commercial Bank
Lenders. Each of the Commercial Bank Lenders acknowledges that it has,
independently and without reliance upon the Commercial Banks Facility Agent, any
other Commercial Bank Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and make its extensions of
credit. Each of the Commercial Bank Lenders also acknowledges that it will,
independently and without reliance upon the Commercial Banks Facility Agent or
any other Commercial Bank

 

39



--------------------------------------------------------------------------------

Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Financing Document or any related agreement or any document furnished
hereunder or thereunder.

Section 9.10 No Joint Lead Arranger, Joint Lead Bookrunner, Co-Syndication
Agent, or Co-Documentation Agent Duties. Anything herein to the contrary
notwithstanding, no Joint Lead Arranger, Joint Lead Bookrunner, Co-Syndication
Agent, or Co-Documentation Agent shall have any powers, duties or
responsibilities under this Agreement, except in its capacity, as applicable, as
the Commercial Banks Facility Agent or Commercial Bank Lender hereunder.

Section 9.11 Copies. The Commercial Banks Facility Agent shall give prompt
notice to each Commercial Bank Lender of receipt of each notice or request
required or permitted to be given to the Commercial Banks Facility Agent by the
Borrower pursuant to the terms of this Agreement or any other Financing Document
(unless concurrently delivered to the Commercial Bank Lenders by the Borrower).
The Commercial Banks Facility Agent will distribute to each Commercial Bank
Lender each document or instrument (including each document or instrument
delivered by the Borrower to the Commercial Banks Facility Agent pursuant to
ARTICLE V (Representations and Warranties), ARTICLE VI (Conditions Precedent)
and ARTICLE VII (Covenants)) received for the account of the Commercial Banks
Facility Agent and copies of all other communications received by the Commercial
Banks Facility Agent from the Borrower for distribution to the Commercial Bank
Lenders by the Commercial Banks Facility Agent in accordance with the terms of
this Agreement or any other Financing Document.

ARTICLE X

MISCELLANEOUS PROVISIONS

Section 10.01 Amendments, Etc. (a) Subject to the terms of the Intercreditor
Agreement, no consent, amendment, waiver or termination of any provision of this
Agreement shall be effective unless in writing signed by the Borrower and the
Required Banks, and each such amendment, waiver, termination or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that, without the consent of each Commercial Bank Lender or, in
connection with clause (vi)(x)(B) below, the Supermajority Banks (in each case,
other than any Commercial Bank Lender that is a Loan Party, a Sponsor or an
Affiliate or Subsidiary thereof), no such amendment, waiver, termination or
consent shall:

(i) extend or increase any Commercial Banks Facility Commitment;

 

40



--------------------------------------------------------------------------------

(ii) postpone any date scheduled for any payment of principal, fees or interest
(as applicable) under Section 3.01 (Repayment of Commercial Bank Loan
Borrowings), Section 3.02 (Interest Payment Dates), Section 3.09 (Mandatory
Prepayment), or Section 3.12 (Fees) or any date fixed by the Commercial Banks
Facility Agent for the payment of fees or other amounts due to the Commercial
Bank Lenders (or any of them) hereunder;

(iii) reduce the principal of, or the rate of interest specified herein on, any
Commercial Bank Loan, or any Fees or other amounts (including any mandatory
prepayments under Section 3.09 (Mandatory Prepayment)) payable to any Commercial
Bank Lender hereunder, other than interest payable at the Default Rate;

(iv) change the order of application of any reduction in any Commercial Banks
Facility Commitments or any prepayment of Commercial Bank Loans from the
application thereof set forth in the applicable provisions of Section 2.04
(Termination or Reduction of Commitments), Section 3.08 (Optional Prepayment),
Section 3.09 (Mandatory Prepayment), Section 3.13 (Pro Rata Treatment), or
Section 3.14 (Sharing of Payments), respectively, in any manner;

(v) change any provision of this Section 10.01, the definition of Majority
Aggregate Secured Credit Facilities Debt Participants, Required Banks, Required
Tranche 4 Banks, Supermajority Banks, or any other provision hereof specifying
the number or percentage of Commercial Bank Lenders required to amend, waive,
terminate or otherwise modify any rights hereunder or make any determination or
grant any consent hereunder;

(vi) subject to all other provisions of this Section 10.01, release or allow
release of (x) the Borrower from (A) all or (B) a material, portion of its
obligations under this Agreement, the Common Terms Agreement or any Security
Document, (y) all or a material portion of the Collateral from the Lien of any
of the Security Documents (other than with respect to assets the conveyance,
sale, lease, transfer or other disposal of which is permitted under
Section 7.2(b) (Prohibition of Fundamental Changes) of the Common Terms
Agreement), or (z) any guaranties or commitments (other than any Commercial
Banks Facility Commitments) under or in connection with this Agreement, the
Common Terms Agreement or any Security Document;

(vii) amend, modify, waive or supplement the terms of Section 10.04
(Assignments) of this Agreement or Section 2.7 (Train 6 Debt) of the Common
Terms Agreement;

 

41



--------------------------------------------------------------------------------

(viii) amend the definition of Permitted Indebtedness or Credit Agreement
Secured Parties; or

(ix) amend, modify or waive any of the matters listed on Schedule 1 (Unanimous
Decisions) to the Intercreditor Agreement;

(b) No amendment, waiver, termination or consent of any provision of this
Agreement shall, unless in writing and signed by the Commercial Banks Facility
Agent or the Common Security Trustee, as applicable, in addition to the
Commercial Bank Lenders required under Section 10.01(a), affect the rights or
duties of, or any fees or other amounts payable to, the Commercial Banks
Facility Agent or the Common Security Trustee.

(c) In the event that the Commercial Banks Facility Agent is required to cast a
vote with respect to a decision under this Agreement or under the Intercreditor
Agreement and in each other instance in which the Commercial Bank Lenders are
required to vote or make a decision, a vote shall be taken among the Commercial
Bank Lenders in the timeframe reasonably specified by the Commercial Banks
Facility Agent (which timeframe shall expire no more than two (2) Business Days
prior to the expiration of the time period specified in the notice provided by
the Intercreditor Agent to the Term Loan Facility Agent pursuant to
Section 4.4(a)(4) (Certain Procedures Relating to Modifications, Instructions,
and Exercises of Discretion) of the Intercreditor Agreement)).

(d) Subject to Section 10.01(b), in the event any Commercial Bank Lender does
not cast its vote by the later of (i) the timeframe specified by the Term Loan
Facility Agent pursuant to clause (c) above and (ii) ten (10) Business Days
following receipt of the request for such vote, the Borrower shall be entitled
to instruct the Commercial Banks Facility Agent to deliver a notice to such
Commercial Bank Lender, informing it that if it does not respond within an
additional five (5) Business Days of the date of such notice (or such longer
period as the Borrower may reasonably determine in consultation with the
Commercial Banks Facility Agent), its vote shall be disregarded. If such
Commercial Bank Lender (A) has not advised the Commercial Banks Facility Agent
within the time specified in the additional notice whether it approves or
disapproves of the applicable decision or (B) has advised the Commercial Banks
Facility Agent that it has determined to abstain from voting on such decision,
such Commercial Bank Lender shall be deemed to have waived its right to consent,
approve, waive or provide direction with respect to such decision and shall be
excluded from the numerator and denominator of such calculation for the purpose
of determining whether the Required Banks have made a decision with respect to
such action. Such Commercial Bank Lender hereby waives any and all rights it may
have to object to or seek relief from the decision of the Commercial Bank
Lenders voting with respect to such issue and agrees to be bound by such
decision;

 

42



--------------------------------------------------------------------------------

provided, that the provisions of Sections 10.01(c) and (d) shall not apply to
(i) any decision set forth in Section 10.01(a)(i) – (ix) or Schedule 1
(Unanimous Decisions) to the Intercreditor Agreement or (ii) any vote taken in
accordance with Section 4.1(iv) (Majority Decisions) of the Intercreditor
Agreement.

Section 10.02 Entire Agreement. This Agreement, the other Financing Documents
and any agreement, document or instrument attached hereto or referred to herein
integrate all the terms and conditions mentioned herein or incidental hereto and
supersede all oral negotiations and prior writings in respect to the subject
matter hereof, including the Commitment Letter, dated as of June 15, 2015, among
the Borrower, ABN Amro Capital USA LLC, Banco Bilbao Vizcaya Argentaria, S.A.
New York Branch, Banco Santander, S.A., Bank of America, N.A., The Bank of Nova
Scotia, The Bank of Tokyo-Mitsubishi UFJ, Ltd., CIC Crédit Industriel et
Commercial, Commonwealth Bank of Australia, Credit Suisse AG, Cayman Islands
Branch, Goldman Sachs Bank USA, HSBC Bank USA, National Association, Industrial
and Commercial Bank of China Limited New York Branch, ING Capital LLC, Intesa
Sanpaolo S.P.A., New York Branch, JPMorgan Chase Bank, N.A., Landesbank
Baden-Württemberg, New York Branch, Lloyds Bank plc, Mizuho Bank, Ltd., Morgan
Stanley Senior Funding, Inc., Royal Bank of Canada, Santander Bank, N.A.,
Société Générale, Sumitomo Mitsui Banking Corporation, Wells Fargo Bank, N.A.,
and each other Commercial Bank Lender that has executed a joinder thereto. In
the event of any conflict between the terms, conditions and provisions of this
Agreement and any such agreement, document or instrument, the terms, conditions
and provisions of this Agreement shall prevail.

Section 10.03 Applicable Government Rule; Jurisdiction; Etc. (a) GOVERNING LAW.
THIS AGREEMENT, AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER, SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK, UNITED STATES OF AMERICA WITHOUT ANY REFERENCE TO THE CONFLICT OF LAWS
PRINCIPLES THEREOF, OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

(b) SUBMISSION TO JURISDICTION. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OF THE PARTIES HERETO IRREVOCABLY AND

 

43



--------------------------------------------------------------------------------

UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
FINANCING DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY HERETO MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION IF APPLICABLE LAW DOES NOT PERMIT A CLAIM, ACTION OR PROCEEDING
REFERRED TO IN THE FIRST SENTENCE OF THIS SECTION TO BE FILED, HEARD OR
DETERMINED IN OR BY THE COURTS SPECIFIED THEREIN.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER FINANCING DOCUMENT IN ANY COURT
REFERRED TO IN SECTION 10.03(b). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

(d) Service of Process. Each party irrevocably consents to the service of any
and all process in any such action or proceeding by the mailing of copies of
such process to such Person at its then effective notice addresses pursuant to
Section 10.11 (Notices and Other Communications). Nothing in this Agreement
shall affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or any other Financing Document in the
courts of any jurisdiction if applicable law does not permit a claim, action or
proceeding referred to in the first sentence of Section 10.03(b) to be filed,
heard or determined in or by the courts specified therein.

(e) Immunity. To the extent that the Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, the
Borrower hereby irrevocably and unconditionally waives such immunity in respect
of its obligations under

 

44



--------------------------------------------------------------------------------

the Financing Documents and, without limiting the generality of the foregoing,
agrees that the waiver set forth in this Section 10.03(e) shall have the fullest
scope permitted under the Foreign Sovereign Immunities Act of 1976 of the United
States and is intended to be irrevocable for purposes of such Act.

(f) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER FINANCING DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY
HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section 10.03.

Section 10.04 Assignments. (a) The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each of the Commercial Bank Lenders and the Commercial
Banks Facility Agent (and any attempted assignment or other transfer by the
Borrower without such consent shall be null and void), and no Commercial Bank
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with Section 10.04(b)
and Section 10.04(g), (ii) by way of participation in accordance with
Section 10.04(d), or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.04(e) (and any other attempted
assignment or transfer by any party hereto shall be null and void).

(b) Subject to Section 10.04(g) and this Section 10.04(b), any Commercial Bank
Lender may at any time after the date hereof assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commercial Banks Facility Commitment with
respect to any Tranche or the Commercial Bank Loans with respect to such Tranche
at the time owing to it) (provided that, on the date of such assignment, such
assignment would not result in an increase in amounts payable by the Borrower
under Section 4.03 (Increased Costs) or Section 4.05 (Funding Losses), unless
such increase in amounts payable measured on

 

45



--------------------------------------------------------------------------------

such date of assignment is waived by the assigning and assuming Commercial Bank
Lenders). Except in the case of (x) an assignment of the entire remaining amount
of the assigning Commercial Bank Lender’s Commercial Banks Facility Commitment
with respect to a Tranche and the Commercial Bank Loans with respect to such
Tranche at the time owing to it or (y) an assignment to a Commercial Bank
Lender, or an Affiliate of a Commercial Bank Lender, or an Approved Fund with
respect to a Commercial Bank Lender, the sum of (1) the outstanding Commercial
Banks Facility Commitments, if any, and (2) the outstanding Commercial Bank
Loans subject to each such assignment (determined as of the date the Lender
Assignment Agreement with respect to such assignment is delivered to the
Commercial Banks Facility Agent or, if “Trade Date” is specified in the Lender
Assignment Agreement, as of the Trade Date) shall not be less than five million
Dollars ($5,000,000) and, with respect to the assignment of the Commercial Bank
Loans, in integral multiples of one million Dollars ($1,000,000), unless the
Commercial Banks Facility Agent otherwise consents in writing. Subject to
Section 10.04(g), each partial assignment shall be made as an assignment of the
same percentage of outstanding Commercial Banks Facility Commitment and
outstanding Commercial Bank Loans with respect to a Tranche and a proportionate
part of all the assigning Commercial Bank Lender’s rights and obligations under
this Agreement with respect to the Commercial Bank Loan with respect to a
Tranche and the Commercial Banks Facility Commitment with respect to such
Tranche assigned. The parties to each assignment shall execute and deliver to
the Commercial Banks Facility Agent a Lender Assignment Agreement in the form of
Exhibit D, together with a processing and recordation fee of three thousand five
hundred Dollars ($3,500); provided that (A) no such fee shall be payable in the
case of an assignment to a Commercial Bank Lender, an Affiliate of a Commercial
Bank Lender or an Approved Fund with respect to a Commercial Bank Lender and
(B) in the case of contemporaneous assignments by a Commercial Bank Lender to
one or more Approved Funds managed by the same investment advisor (which
Approved Funds are not then Commercial Bank Lenders hereunder), only a single
such three thousand five hundred Dollar ($3,500) fee shall be payable for all
such contemporaneous assignments. If the Eligible Assignee is not a Commercial
Bank Lender prior to such assignment, it shall deliver to the Commercial Banks
Facility Agent an administrative questionnaire and all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” requirements. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Commercial Banks Facility Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the Commercial
Banks Facility Agent, the applicable pro rata share of Commercial Bank

 

46



--------------------------------------------------------------------------------

Loans previously requested but not funded by the Defaulting Lender, to each of
which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Commercial Banks Facility Agent, and each other Commercial Bank
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Commercial Bank Loans of each
Tranche in accordance with its Commercial Bank Loan Commitment Percentage for
such Tranche. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs. Subject to
acceptance and recording thereof by the Commercial Banks Facility Agent pursuant
to Section 10.04(c), from and after the effective date specified in each Lender
Assignment Agreement, the Eligible Assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Lender Assignment
Agreement, have the rights and obligations of a Commercial Bank Lender under
this Agreement, and the assigning Commercial Bank Lender thereunder shall, to
the extent of the interest assigned by such Lender Assignment Agreement, be
released from its obligations under this Agreement (and, in the case of a Lender
Assignment Agreement covering all of the assigning Commercial Bank Lender’s
rights and obligations under this Agreement, such Commercial Bank Lender shall
cease to be a party hereto) but shall continue to be entitled to the benefits of
Section 4.01 (LIBOR Lending Unlawful), Section 4.03 (Increased Costs),
Section 4.05 (Funding Losses), Section 4.06 (Taxes), Section 10.06 (Costs and
Expenses) and Section 10.08 (Indemnification by the Borrower) with respect to
facts and circumstances occurring prior to the effective date of such assignment
provided that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Commercial Bank
Lender’s having been a Defaulting Lender. Upon request, the Borrower (at its
expense) shall execute and deliver a Commercial Bank Loan Note to the assignee
Commercial Bank Lender and/or a revised Commercial Bank Loan Note to the
assigning Commercial Bank Lender reflecting such assignment. Any assignment or
transfer by a Commercial Bank Lender of rights or obligations under this
Agreement that does not comply with this Section 10.04(b) shall be treated for
purposes of this Agreement as a sale by such Commercial Bank Lender of a
participation in such rights and obligations in accordance with
Section 10.04(d). Upon any such assignment, the Commercial Banks Facility Agent
will deliver a notice thereof to the Borrower (provided that failure to deliver
such notice shall not result in any liability for the Commercial Banks Facility
Agent).

(c) The Commercial Banks Facility Agent shall maintain the Register in
accordance with Section 2.03(e) (Borrowing of Loans) above.

 

47



--------------------------------------------------------------------------------

(d) Any Commercial Bank Lender may at any time, without the consent of, or
notice to, the Borrower or the Commercial Banks Facility Agent, sell
participations to any Person (other than a natural person, or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person, or any Loan Party, any Sponsor, any Material Project
Party, any Person that is party to any Additional Material Project Document or
any Affiliate or Subsidiary thereof) (each, a “Participant”) in all or a portion
of such Commercial Bank Lender’s rights or obligations under this Agreement
(including all or a portion of its Commercial Banks Facility Commitment or the
Commercial Bank Loans owing to it of any Tranche); provided that (i) such
Commercial Bank Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Commercial Bank Lender remains solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower, the Commercial Banks Facility Agent and the other Commercial Bank
Lenders shall continue to deal solely and directly with such Commercial Bank
Lender in connection with such Commercial Bank Lender’s rights and obligations
under this Agreement. For the avoidance of doubt, each Commercial Bank Lender
shall be responsible for the indemnity under Section 9.06 (Indemnification by
the Lenders) with respect to any payments made by such Commercial Bank Lender to
its Participant(s). Any agreement or instrument pursuant to which a Commercial
Bank Lender sells such a participation shall provide that such Commercial Bank
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that, such agreement or instrument may provide that such Commercial Bank Lender
will not, without the consent of the Participant, agree to any amendment, waiver
or other modification described in the first proviso to Section 10.01
(Amendments, Etc.) that directly affects such Participant. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 4.03
(Increased Costs), 4.05 (Funding Losses) and 4.06 (Taxes) (subject to the
requirements and limitations therein, including the requirements under
Section 4.06(e) (Taxes – Status of Lenders) (it being understood that any
documentation required under Section 4.06 (Taxes) shall be delivered to the
participating Commercial Bank Lender)) to the same extent as if it were a
Commercial Bank Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Section 4.04 (Obligation to Mitigate) as if it were
an assignee under paragraph (b) of this Section; and (B) shall not be entitled
to receive any greater payment under Sections 4.03 (Increased Costs) or 4.06
(Taxes), with respect to any participation, than its participating Commercial
Bank Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each
Commercial Bank Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 4.04 (Obligation to Mitigate) with respect
to any Participant. To the extent permitted by law,

 

48



--------------------------------------------------------------------------------

each Participant also shall be entitled to the benefits of Section 10.14 (Right
of Setoff) as though it were a Commercial Bank Lender; provided that such
Participant agrees to be subject to Section 3.14 (Sharing of Payments) as though
it were a Commercial Bank Lender. Each Commercial Bank Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Commercial Bank Loans or other obligations under
the Financing Documents (the “Participant Register”); provided that no
Commercial Bank Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Financing Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Commercial Bank Lender shall
treat each Person whose name is recorded in the Participant Register as the
owner of such participation for all purposes of this Agreement notwithstanding
any notice to the contrary. For the avoidance of doubt, the Commercial Banks
Facility Agent (in its capacity as Commercial Banks Facility Agent) shall have
no responsibility for maintaining a Participant Register.

(e) Any Commercial Bank Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Commercial Bank Loan Notes, if any) to secure obligations of such
Commercial Bank Lender, including any pledge or assignment to secure obligations
to a Federal Reserve Bank or any central bank having jurisdiction; provided
that, no such pledge or assignment shall release such Commercial Bank Lender
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Commercial Bank Lender as a party hereto.

(f) The words “execution,” “signed,” “signature,” and words of like import in
any Lender Assignment Agreement shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Government Rule, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

(g) All assignments by a Commercial Bank Lender of all or a portion of its
rights and obligations hereunder with respect to any Tranche with then
outstanding

 

49



--------------------------------------------------------------------------------

Commercial Banks Facility Commitments shall be made only as an assignment of the
same percentage of outstanding Commercial Banks Facility Commitments and
outstanding Commercial Bank Loans of such Tranche held by such Lender. If a
Tranche has no unused Commercial Banks Facility Commitments, assignments of
outstanding Commercial Bank Loans of such Tranche may be made, together with a
pro rata portion of such Commercial Bank Lender’s rights and obligations with
respect to the Tranche subject to such assignment, in such amounts, to such
persons and on such terms as are permitted by and otherwise in accordance with
Section 10.04(b). This Section 10.04(g) shall not prohibit any Commercial Bank
Lender from assigning all or a portion of its rights and obligations hereunder
among separate Tranches on a non-pro rata basis among such Tranches.

Section 10.05 Benefits of Agreement. Nothing in this Agreement or any other
Financing Document, express or implied, shall be construed to give to any
Person, other than the parties hereto, the Joint Lead Arrangers, the Joint Lead
Bookrunners, Co-Documentation Agents, Co-Syndication Agents, each of their
successors and permitted assigns under this Agreement or any other Financing
Document, Participants to the extent provided in Section 10.04 (Assignments)
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Commercial Banks Facility Agent, the Common Security Trustee and the
Commercial Bank Lenders, any benefit or any legal or equitable right or remedy
under this Agreement.

Section 10.06 Costs and Expenses. The Borrower shall pay (a) all reasonable and
documented out-of-pocket expenses incurred by each of the Commercial Banks
Facility Agent, the Common Security Trustee and the Commercial Bank Lenders and
their Affiliates (including all reasonable fees, costs and expenses of one
counsel plus one local counsel for the Commercial Bank Lenders and their
Affiliates in each relevant jurisdiction (provided that, in the case of the
continuation of an Event of Default, any Commercial Bank Lender may retain
separate counsel in the event of an actual conflict of interest (which may be
multiple counsel, but only the least number necessary to resolve such conflict
of interest) and the Borrower shall pay all reasonable fees, cost and expenses
of such additional counsel)) in connection with the preparation, negotiation,
syndication, execution and delivery of this Agreement and the other Financing
Documents; (b) all reasonable and documented out of pocket expenses incurred by
the Commercial Banks Facility Agent, the Common Security Trustee and the
Commercial Bank Lenders (including all reasonable fees, costs and expenses of
one counsel plus one local counsel for the Commercial Bank Lenders and their
Affiliates in each relevant jurisdiction (provided that, in the case of the
continuation of an Event of Default, any Commercial Bank Lender may retain
separate counsel in the event of an actual conflict of interest (which may be
multiple counsel, but only the least number necessary to resolve such conflict
of interest) and the Borrower shall pay all reasonable fees, cost and expenses
of such additional counsel)) in connection with any amendments, modifications

 

50



--------------------------------------------------------------------------------

or waivers of the provisions of this Agreement and the other Financing Documents
(whether or not the transactions contemplated hereby or thereby are
consummated); (c) all reasonable and documented out-of-pocket expenses incurred
by the Commercial Banks Facility Agent and the Common Security Trustee
(including all reasonable fees, costs and expenses of one counsel plus one local
counsel for the Commercial Bank Lenders and their Affiliates in each relevant
jurisdiction (provided that, in the case of the continuation of an Event of
Default, any Commercial Bank Lender may retain separate counsel in the event of
an actual conflict of interest (which may be multiple counsel, but only the
least number necessary to resolve such conflict of interest) and the Borrower
shall pay all reasonable fees, cost and expenses of such additional counsel)) in
connection with the administration of this Agreement and the other Financing
Documents (whether or not the transactions contemplated hereby or thereby are
consummated); (d) all reasonable and documented out-of-pocket expenses incurred
by each Joint Lead Arranger, Joint Lead Bookrunner, Co-Documentation Agent and
Co-Syndication Agent in connection with the initial syndication of the credit
facility under this Agreement (including reasonable printing and travel
expenses) and (e) all reasonable and documented out-of-pocket expenses incurred
by the Credit Agreement Secured Parties (including all reasonable fees, costs
and expenses of one counsel plus one local counsel for the Commercial Bank
Lenders and their Affiliates in each relevant jurisdiction (provided that, in
the case of the continuation of an Event of Default, any Commercial Bank Lender
may retain separate counsel in the event of an actual conflict of interest
(which may be multiple counsel, but only the least number necessary to resolve
such conflict of interest) and the Borrower shall pay all reasonable fees, cost
and expenses of such additional counsel)) in connection with the enforcement or
protection (other than in connection with assignment of Commercial Bank Loans or
Commercial Banks Facility Commitments) of their rights in connection with this
Agreement and the other Financing Documents, including their rights under this
Section 10.06, including in connection with any workout, restructuring or
negotiations in respect of the Obligations. This provisions of this
Section 10.06 shall not supersede Sections 4.03 (Increased Costs) and 4.06
(Taxes). Notwithstanding the foregoing, in the event that the Common Security
Trustee reasonably believes that a conflict exists in using one counsel, it may
engage its own counsel.

Section 10.07 Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement shall become effective when
it has been executed by the Commercial Banks Facility Agent and when the
Commercial Banks Facility Agent has received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or portable document format (“pdf”) shall be effective as delivery of
a manually executed counterpart of this Agreement.

 

51



--------------------------------------------------------------------------------

Section 10.08 Indemnification by the Borrower. (a) The Borrower hereby agrees to
indemnify each Credit Agreement Secured Party, each Joint Lead Arranger, each
Joint Lead Bookrunner, each Co-Documentation Agent, each Co-Syndication Agent
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including all
reasonable fees, costs and expenses of counsel or consultants for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower arising out of, in connection with, or as a
result of:

(i) the execution or delivery of this Agreement, any other Transaction Document
or any agreement or instrument contemplated hereby or thereby, the performance
by the parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or the administration (other than expenses that do not constitute
out-of-pocket expenses) or enforcement thereof;

(ii) any actual or alleged presence, Release or threatened Release of Hazardous
Materials in violation of Environmental Laws or that could reasonably result in
an Environmental Claim on or from the Project or any property owned or operated
by the Borrower, or any Environmental Affiliate or any liability pursuant to an
Environmental Law related in any way to the Project or the Borrower;

(iii) any actual or prospective claim (including Environmental Claims),
litigation, investigation or proceeding relating to any of the foregoing,
whether based on common law, contract, tort or any other theory, whether brought
by a third party or by the Borrower or any of the Borrower’s members, managers
or creditors, and regardless of whether any Indemnitee is a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Financing Documents is consummated, in all cases, whether or not
caused by or arising, in whole or in part, out of the comparative, contributory
or sole negligence of the Indemnitee; or

(iv) any claim, demand or liability for broker’s or finder’s or placement fees
or similar commissions, whether or not payable by the Borrower, alleged to have
been incurred in connection with such

 

52



--------------------------------------------------------------------------------

transactions, other than any broker’s or finder’s fees payable to Persons
engaged by any Credit Agreement Secured Party, Joint Lead Arranger, Joint Lead
Bookrunner, Co-Documentation Agent, Co-Syndication Agent or Affiliates or
Related Parties thereof;

provided, that, such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) shall have arisen from a dispute between or
among the Indemnitees or from a claim of an Indemnitee against another
Indemnitee, which in either case is not the result of an act or omission of the
Borrower or any of its Affiliates.

(b) To the extent that the Borrower for any reason fails to pay any amount
required under Section 10.06 (Costs and Expenses) or Section 10.08(a) above to
be paid by it to any of the Commercial Banks Facility Agent, the Common Security
Trustee, any sub-agent thereof, or any Related Party of any of the foregoing,
each Commercial Bank Lender severally agrees to pay to the Commercial Banks
Facility Agent, the Common Security Trustee, any such sub-agent, or such Related
Party, as the case may be, such Commercial Bank Lender’s ratable share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that, the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Commercial Banks Facility
Agent, the Common Security Trustee, or any sub-agent thereof in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Commercial Banks Facility Agent, the Common Security Trustee, or any sub-agent
thereof in connection with such capacity. The obligations of the Commercial Bank
Lenders under this Section 10.08(b) are subject to the provisions of
Section 2.03 (Borrowing of Loans). The obligations of the Commercial Bank
Lenders to make payments pursuant to this Section 10.08(b) are several and not
joint and shall survive the payment in full of the Obligations and the
termination of this Agreement. The failure of any Commercial Bank Lender to make
payments on any date required hereunder shall not relieve any other Commercial
Bank Lender of its corresponding obligation to do so on such date, and no
Commercial Bank Lender shall be responsible for the failure of any other
Commercial Bank Lender to do so.

(c) All amounts due under this Section 10.08 shall be payable not later than ten
(10) Business Days after demand therefor.

(d) The provisions of this Section 10.08 shall not supersede Sections 4.03
(Increased Costs) and 4.06 (Taxes).

 

53



--------------------------------------------------------------------------------

Section 10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Financing Document, the interest paid or agreed to be paid
under the Financing Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Government Rule (the “Maximum Rate”). If the
Commercial Banks Facility Agent or any Commercial Bank Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Commercial Bank Loans or, if it exceeds such
unpaid principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Commercial Banks Facility Agent or
any Commercial Bank Lender exceeds the Maximum Rate, such Person may, to the
extent permitted by applicable Government Rule, (a) characterize any payment
that is not principal as an expense, fee, or premium rather than interest,
(b) exclude prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

Section 10.10 No Waiver; Cumulative Remedies. No failure by any Credit Agreement
Secured Party to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder or under any other Financing
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Financing Document, are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

Section 10.11 Notices and Other Communications. (a) Except in the case of
notices and other communications expressly permitted to be given by telephone,
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile or, except with respect to any notice of
Default or Event of Default, sent by email to the address(es), facsimile number
or email address specified for the Borrower, the Commercial Banks Facility
Agent, the Common Security Trustee or the Commercial Bank Lenders, as
applicable, on Schedule 10.11.

(b) Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; and notices
sent by facsimile shall be deemed to have been given when sent (except that, if
not given during normal business hours for the recipient, shall be deemed to
have been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications shall be
effective as provided in Section 10.11(c).

 

54



--------------------------------------------------------------------------------

(c) Unless otherwise prescribed, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that, if such notice or other communication is not
received during the normal business hours of the recipient, such notice or
communication shall be deemed to have been received at the opening of business
on the next Business Day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
Schedule 10.11 of notification that such notice or communication is available
and identifying the website address therefor. Notwithstanding the above, all
notices delivered by the Borrower to the Commercial Banks Facility Agent through
electronic communications shall be followed by the delivery of a hard copy.

(d) Each of the Borrower, the Commercial Banks Facility Agent and the Common
Security Trustee may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each Commercial Bank Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Commercial Banks Facility Agent and the Common Security Trustee.

(e) The Commercial Banks Facility Agent, the Common Security Trustee and the
Commercial Bank Lenders shall be entitled to rely and act upon any written
notices purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Commercial Banks Facility Agent, the
Common Security Trustee, the Commercial Bank Lenders and the Related Parties of
each of them for all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Commercial Banks Facility Agent, the Common Security Trustee and the Commercial
Bank Lenders by the Borrower may be recorded by the Commercial Banks Facility
Agent, the Common Security Trustee and the Commercial Bank Lenders, as
applicable, and each of the parties hereto hereby consents to such recording.

(f) The Commercial Banks Facility Agent agrees that the receipt of the
communications by the Commercial Banks Facility Agent at its e-mail addresses
set forth in Schedule 10.11 shall constitute effective delivery to the
Commercial Banks Facility Agent for purposes of the Financing Documents. Each
Commercial Bank Lender agrees to notify the Commercial Banks Facility Agent in
writing (including by electronic

 

55



--------------------------------------------------------------------------------

communication) from time to time of such Commercial Bank Lender’s e-mail
address(es) to which the notices may be sent by electronic transmission and that
such notices may be sent to such e-mail address(es).

(g) Notwithstanding the above, nothing herein shall prejudice the right of the
Commercial Banks Facility Agent, the Common Security Trustee and any of the
Commercial Bank Lenders to give any notice or other communication pursuant to
any Financing Document in any other manner specified in such Financing Document.

(h) So long as Société Générale is the Commercial Banks Facility Agent, the
Borrower hereby agrees that it will provide to the Commercial Banks Facility
Agent all information, documents and other materials that it is obligated to
furnish to the Commercial Banks Facility Agent pursuant to the Financing
Documents, including all notices, requests, financial statements, financial and
other reports, certificates and other information materials, but excluding any
such communication that (i) relates to any Commercial Bank Loan Borrowing,
(ii) relates to the payment of any principal or other amount due under this
Agreement prior to the scheduled date therefor, (iii) provides notice of any
Default or Event of Default or (iv) is required to be delivered to satisfy any
condition precedent to any Commercial Bank Loan Borrowing (all such non-excluded
communications being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic/soft medium in a format
acceptable to the Commercial Banks Facility Agent at the email addresses
specified in Schedule 10.11. In addition, the Borrower agrees to continue to
provide the Communications to the Commercial Banks Facility Agent in the manner
specified in the Financing Documents but only to the extent requested by the
Commercial Banks Facility Agent.

(i) So long as Société Générale is the Commercial Banks Facility Agent, the
Borrower further agrees that the Commercial Banks Facility Agent may make the
Communications available to the Commercial Bank Lenders by posting the
Communications on an internet website that may, from time to time, be notified
to the Commercial Bank Lenders (or any replacement or successor thereto) or a
substantially similar electronic transmission system (the “Platform”). The costs
and expenses incurred by the Commercial Banks Facility Agent in creating and
maintaining the Platform shall be paid by Borrower in accordance with
Section 10.06 (Costs and Expenses).

(j) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE COMMERCIAL BANKS
FACILITY AGENT DOES NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY

 

56



--------------------------------------------------------------------------------

WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
THE COMMERCIAL BANKS FACILITY AGENT IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE COMMERCIAL BANKS FACILITY AGENT OR ANY AFFILIATE
THEREOF OR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR
REPRESENTATIVES (COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY TO THE
BORROWER, ANY COMMERCIAL BANK LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES
OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF THE BORROWER’S OR ANY AGENT PARTY’S TRANSMISSION OF COMMUNICATIONS THROUGH
THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN
A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE
RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

Section 10.12 Patriot Act Notice. Each of the Commercial Bank Lenders, the
Commercial Banks Facility Agent and the Common Security Trustee hereby notifies
the Borrower that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower,
which information includes the name and address of the Borrower and other
information that will allow such Commercial Bank Lender, the Commercial Banks
Facility Agent or the Common Security Trustee, as applicable, to identify the
Borrower in accordance with the Patriot Act.

Section 10.13 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Commercial Banks Facility Agent, the Common
Security Trustee or any Commercial Bank Lender, or the Commercial Banks Facility
Agent, the Common Security Trustee or any Commercial Bank Lender (as the case
may be) exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Commercial Banks Facility Agent, the Common
Security Trustee or such Commercial Bank Lender in its discretion) to be repaid
to a trustee, receiver or any other party, in connection with any bankruptcy or
insolvency proceeding or otherwise, then (a) to the extent of such recovery, the
Obligation or part thereof originally intended to be satisfied by such payment
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (b) each Commercial Bank
Lender severally agrees to pay to the Commercial Banks Facility Agent or the
Common Security

 

57



--------------------------------------------------------------------------------

Trustee upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Commercial Banks Facility Agent or the Common
Security Trustee, as the case may be, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect. The obligations of the
Commercial Bank Lenders under this Section 10.13 shall survive the payment in
full of the Obligations and the termination of this Agreement.

Section 10.14 Right of Setoff. Each of the Commercial Bank Lenders and each of
their respective Affiliates is hereby authorized at any time and from time to
time during the continuance of an Event of Default, to the fullest extent
permitted by applicable Government Rule, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Commercial Bank Lender or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the Obligations of
the Borrower now or hereafter existing under this Agreement or any other
Financing Document to such Commercial Bank Lender, irrespective of whether or
not such Commercial Bank Lender shall have made any demand under this Agreement
or any other Financing Document and although such obligations of the Borrower
may be contingent or unmatured or are owed to a branch or office of such
Commercial Bank Lender different from the branch or office holding such deposit
or obligated on such indebtedness. The rights of each of the Commercial Bank
Lenders and their respective Affiliates under this Section 10.14 are in addition
to other rights and remedies (including other rights of setoff) that such
Commercial Bank Lender or their respective Affiliates may have. Each of the
Commercial Bank Lenders agrees to notify the Borrower and the Commercial Banks
Facility Agent promptly after any such setoff and application; provided that,
the failure to give such notice shall not affect the validity of such setoff and
application.

Section 10.15 Severability. If any provision of this Agreement or any other
Financing Document is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Financing Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.

Section 10.16 Survival. Notwithstanding anything in this Agreement to the
contrary, Section 4.01 (LIBOR Lending Unlawful), Section 4.03 (Increased Costs),
Section 4.06 (Taxes), Section 9.06 (Indemnification by the Lenders),
Section 10.06 (Costs

 

58



--------------------------------------------------------------------------------

and Expenses), Section 10.08 (Indemnification by the Borrower) and Section 10.13
(Payments Set Aside) shall survive any termination of this Agreement. In
addition, each representation and warranty made hereunder and in any other
Financing Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties shall be considered to have
been relied upon by the Credit Agreement Secured Parties regardless of any
investigation made by any Credit Agreement Secured Party or on their behalf and
notwithstanding that the Credit Agreement Secured Parties may have had notice or
knowledge of any Default or Event of Default at the time of the Commercial Bank
Loan Borrowing, and shall continue in full force and effect as of the date made
or any date referred to herein as long as any Commercial Bank Loan or any other
Obligation hereunder or under any other Financing Document shall remain unpaid
or unsatisfied.

Section 10.17 Treatment of Certain Information; Confidentiality. The Commercial
Banks Facility Agent, the Common Security Trustee, and each of the Commercial
Bank Lenders agrees to maintain the confidentiality of the Information, except
that Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective shareholders, members, partners, directors, officers,
employees, agents, advisors, auditors, insurers and representatives (provided
that the Persons to whom such disclosure is made will be informed prior to
disclosure of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent requested or required by any
regulatory authority purporting to have jurisdiction over it or to any Federal
Reserve Bank or central bank in connection with a pledge or assignment pursuant
to Section 10.04(e) (Assignments); (c) to the extent required by applicable
Government Rule or regulations or by any subpoena or similar legal process;
(d) to any other party to this Agreement; (e) in connection with the exercise of
any remedies hereunder or under any other Financing Document or any suit, action
or proceeding relating to this Agreement or the enforcement of rights hereunder
(including any actual or prospective purchaser of Collateral); (f) subject to an
agreement containing provisions substantially the same as those of this
Section 10.17, to (i) any Eligible Assignee of or Participant in, or any
prospective Eligible Assignee of or Participant in, any of its rights or
obligations under this Agreement, (ii) any direct or indirect contractual
counterparty or prospective counterparty (or such contractual counterparty’s or
prospective counterparty’s professional advisor) to any credit derivative
transaction relating to obligations of the Borrower or (iii) any Person (and any
of its officers, directors, employees, agents or advisors) that may enter into
or support, directly or indirectly, or that may be considering entering into or
supporting, directly or indirectly, either (A) contractual arrangements with the
Commercial Banks Facility Agent, the Common Security Trustee, or such Commercial
Bank Lender, or any Affiliates thereof, pursuant to which all or any portion of
the risks, rights, benefits or obligations under or

 

59



--------------------------------------------------------------------------------

with respect to any Commercial Bank Loan or Financing Document is transferred to
such Person or (B) an actual or proposed securitization or collateralization of,
or similar transaction relating to, all or a part of any amounts payable to or
for the benefit of any Commercial Bank Lender under any Financing Document
(including any rating agency); (g) with the consent of the Borrower (which
consent shall not unreasonably be withheld or delayed); (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 10.17 or (ii) becomes available to the Commercial Banks Facility
Agent, the Common Security Trustee, any Commercial Bank Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower; (i) to any state, federal or foreign authority or examiner (including
the National Association of Insurance Commissioners or any other similar
organization) regulating any Commercial Bank Lender, the Common Security Trustee
or the Commercial Banks Facility Agent; or (j) to any rating agency when
required by it (it being understood that, prior to any such disclosure, such
rating agency shall undertake to preserve the confidentiality of any Information
relating to the Borrower received by it from any Commercial Bank Lender or the
Commercial Banks Facility Agent or Common Security Trustee, as applicable). In
addition, the Commercial Banks Facility Agent, the Common Security Trustee, and
any Commercial Bank Lender may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Commercial Banks
Facility Agent, the Common Security Trustee and the Commercial Bank Lenders in
connection with the administration and management of this Agreement, the other
Financing Documents, the Commercial Banks Facility Commitments, and the
Commercial Bank Loan Borrowings. For the purposes of this Section 10.17,
“Information” means written information that is furnished by or on behalf of the
Borrower, the Pledgor, the Sponsor or any of their Affiliates to the Commercial
Banks Facility Agent, the Common Security Trustee or any Commercial Bank Lender
pursuant to or in connection with any Financing Document, relating to the assets
and business of the Borrower, the Pledgor, the Sponsor or any of their
Affiliates, but does not include any such information that (i) is or becomes
generally available to the public other than as a result of a breach by the
Commercial Banks Facility Agent, the Common Security Trustee or such Commercial
Bank Lender of its obligations hereunder, (ii) is or becomes available to the
Commercial Banks Facility Agent, the Common Security Trustee or such Commercial
Bank Lender from a source other than the Borrower, the Pledgor, the Sponsor or
any of their Affiliates, as applicable, that is not, to the knowledge of the
Commercial Banks Facility Agent, the Common Security Trustee or such Commercial
Bank Lender, acting in violation of a confidentiality obligation with the
Borrower, the Pledgor, the Sponsor or any of their Affiliates, as applicable or
(iii) is independently compiled by the Commercial Banks Facility Agent, the
Common Security Trustee or any Commercial Bank Lender, as evidenced by their
records, without the use of the Information. Any Person required to maintain the
confidentiality of Information as

 

60



--------------------------------------------------------------------------------

provided in this Section 10.17 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Section 10.18 Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Government Rule, no party hereto shall assert, and each
party hereto hereby waives, any claim against any other party hereto or their
Related Parties, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Financing Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Commercial Bank Loan or the use
of the proceeds thereof. No party hereto or its Related Parties shall be liable
for any damages arising from the use by unintended recipients of any information
or other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Financing Documents or the transactions contemplated hereby or thereby.

Section 10.19 Waiver of Litigation Payments. To the extent that any party hereto
may, in any action, suit or proceeding brought in any of the courts referred to
in Section 10.03(b) (Applicable Government Rule; Jurisdiction, Etc.) or
elsewhere arising out of or in connection with this Agreement or any other
Financing Document to which it is a party, be entitled to the benefit of any
provision of law requiring any other party hereto in such action, suit or
proceeding to post security for the costs of such Person or to post a bond or to
take similar action, each such Person hereby irrevocably waives such benefit, in
each case to the fullest extent now or in the future permitted under the laws of
the State of New York or, as the case may be, the jurisdiction in which such
court is located.

Section 10.20 Reinstatement. This Agreement and the obligations of the Borrower
hereunder shall automatically be reinstated if and to the extent that for any
reason any payment made pursuant to this Agreement is rescinded or must
otherwise be restored or returned, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise with respect to the Borrower or any
other Person or as a result of any settlement or compromise with any Person
(including the Borrower) in respect of such payment, and the Borrower shall pay
the Credit Agreement Secured Parties on demand all of their reasonable costs and
expenses (including reasonable fees, expenses and disbursements of counsel)
incurred by such parties in connection with such rescission or restoration.

Section 10.21 No Recourse.

 

61



--------------------------------------------------------------------------------

(a) Each Credit Agreement Secured Party that is a party hereto acknowledges and
agrees that the obligations of the Loan Parties under this Agreement and the
other Financing Documents, including with respect to the payment of the
principal of or premium or penalty, if any, or interest on any Obligations, or
any part thereof, or for any claim based thereon or otherwise in respect thereof
or related thereto, are obligations solely of the Loan Parties and shall be
satisfied solely from the Security and the assets of the Loan Parties and shall
not constitute a debt or obligation of the Sponsor or any of its respective
Affiliates (other than the Loan Parties), nor of any past, present or future
officers, directors, employees, shareholders, agents, attorneys or
representatives of the Loan Parties, the Sponsor and their respective Affiliates
(collectively (but excluding the Loan Parties), the “Non-Recourse Parties”).

(b) Each Credit Agreement Secured Party that is party hereto acknowledges and
agrees that the Non-Recourse Parties shall not be liable for any amount payable
under this Agreement or any Financing Document, and no Credit Agreement Secured
Party shall seek a money judgment or deficiency or personal judgment against any
Non-Recourse Party for payment or performance of any obligation of the Loan
Parties under this Agreement or the other Financing Documents.

(c) The acknowledgments, agreements and waivers set out in this Section 10.21
shall survive termination of this Agreement and shall be enforceable by any
Non-Recourse Party and are a material inducement for the execution of this
Agreement and the other Financing Documents by the Loan Parties.

Section 10.22 Intercreditor Agreement. Any actions, consents, approvals,
authorizations or discretion taken, given, made or exercised, or not taken,
given, made or exercised by the Commercial Banks Facility Agent, acting as a
Secured Debt Holder Group Representative on behalf of the Commercial Bank
Lenders, in accordance with the Intercreditor Agreement shall be binding on each
Commercial Bank Lender. Notwithstanding anything to the contrary herein, in the
case of any inconsistency between this Agreement and the Intercreditor
Agreement, the Intercreditor Agreement shall govern.

Section 10.23 Termination. This Agreement shall terminate and shall have no
force and effect (except with respect to the provisions that expressly survive
termination of this Agreement) if (a) either the Initial Advance or the
incurrence of Replacement Debt does not occur on or prior to the first
anniversary of the Closing Date (or such later date as may be agreed to in
writing by all of the Commercial Bank Lenders) or (b) all Obligations have been
indefeasibly paid in full and all Commercial Banks Facility Commitments have
been terminated and the Commercial Banks Facility Agent shall have given the
notice required by Section 2.11(a) (Termination of Obligations) of the Common
Terms Agreement.

 

62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

SABINE PASS LIQUEFACTION, LLC,

as the Borrower

By:

/s/ Lisa C. Cohen

Name: Lisa C. Cohen Title: Treasurer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

SOCIÉTÉ GÉNÉRALE,

as the Commercial Banks Facility Agent and the

Common Security Trustee

By:

/s/ ROBERTO S SIMON

Name: ROBERTO S SIMON Title: Managing Director



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

ABN AMRO CAPITAL USA LLC,

as Commercial Bank Lender

By:

/s/ Darrell Holley

Name: Darrell Holley Title: Managing Director

 

By:

/s/ Casey Lowary

Name: Casey Lowary Title: Executive Director



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A. NEW YORK BRANCH,

as Commercial Bank Lender

By:

/s/ Anne Maureen Sarfati

Name: Anne Maureen Sarfati Title: Vice President-Structured Finance North
America

 

By:

/s/ Nurys Maleki

Name: Nurys Maleki Title:

Director

Global Trade Finance



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

BANCO SANTANDER, S.A.,

as Commercial Bank Lender

By:

/s/ Carlos Muñiz

Name: Carlos Muñiz Title: MANAGING DIRECTOR



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

BANK OF AMERICA, N.A.,

as Commercial Bank Lender

By:

/s/ Ronald E. McKaig

Name: Ronald E. McKaig Title: Managing Director



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

THE BANK OF NOVA SCOTIA,

as Commercial Bank Lender

By:

/s/ Alan Dawson

Name: Alan Dawson Title: Director



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Commercial Bank Lender

By:

/s/ Billy Tracy

Name: Billy Tracy Title: Managing Director



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

CAIXABANK, S.A.,

as Commercial Bank Lender

By:

/s/ Antoni Jofre

Name:

Antoni Jofre

Title:

ENERGY & NATURAL RESOURCES

DIRECTOR

 

By:

/s/ David Ferrerons

Name:

David Ferrerons

Title:

ENERGY & NATURAL RESOURCES

DIRECTOR



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

as Commercial Bank Lender

By:

/s/ Frédéric Petit

Name:

Frédéric Petit

Title: Vice President

 

By:

/s/ Kenneth Ricciardi

Name: Kenneth Ricciardi Title: Director



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

CRÉDIT INDUSTRIEL ET COMMERCIAL,

as Commercial Bank Lender

By:

/s/ Virginie MC GETRICK

Name: Virginie MC GETRICK Title: VP By:

/s/ Philippe GINESTET

Name: Philippe GINESTET Title: Crédit Industrial of Commercial



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Commercial Bank Lender

By:

/s/ Nupur Kumar

Name:

Nupur Kumar

Title:

Authorized Signatory

 

By:

/s/ Karim Rahimtoola

Name: Karim Rahimtoola Title: Authorized Signatory



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

GOLDMAN SACHS BANK USA,

as Commercial Bank Lender

By:

/s/ Eric Muller

Name: Eric Muller Title: Authorized Signatory



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

HSBC BANK USA, NATIONAL ASSOCIATION,

as Commercial Bank Lender

By:

/s/ Duncan Caird

Name: Duncan Caird Title: Managing Director



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

INDUSTRIAL AND COMMERICAL BANK OF CHINA LIMITED, NEW YORK BRANCH,

as Commercial Bank Lender

By:

/s/ Yuqiang Xiao

Name: Yuqiang Xiao Title: General Manager

 

By:

/s/ Peitao Chen

Name: Peitao Chen Title: Deputy General Manager



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

ING CAPITAL LLC,

as Commercial Bank Lender

By:

/s/ Subha Pasumarti

Name: Subha Pasumarti Title: Managing Director

 

By:

/s/ Hans Beekmans

Name: Hans Beekmans Title: Director



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

INTESA SANPAOLO S.P.A., NEW YORK BRANCH,

as Commercial Bank Lender

By:

/s/ Alessandro Vitale

Name: Alessandro Vitale Title: First Vice President

 

By:

/s/ Nicholas A. Matacchieri

Name: Nicholas A. Matacchieri Title: Vice President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

JPMORGAN CHASE BANK, N.A.,

as Commercial Bank Lender

By: /s/ MUHAMMAD HASAN

Name: MUHAMMAD HASAN Title: VICE PRESIDENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

LANDESBANK BADEN-WÜRTTEMBERG, NEW YORK BRANCH,

as Commercial Bank Lender

By: /s/ Arndt Bruns

Name: Arndt Bruns Title: Vice President By: /s/ Markus Schmauder

Name: Markus Schmauder Title: Head of Corporate and Institutional Banking



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

LLOYDS BANK PLC,

as Commercial Bank Lender

By:  

/s/ Erin Doherty

Name:   Erin Doherty Title:  

Assistant Vice President

Transaction Execution

Category A

D006

By:  

/s/ Daven Popat

Name:   Daven Popat Title:  

Senior Vice President

Transaction Execution

Category A

P003



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

MIZUHO BANK, LTD.,

as Commercial Bank Lender

By: /s/ JUNJI HASEGAWA

Name: JUNJI HASEGAWA Title: SENIOR VICE PRESIDENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

MORGAN STANLEY BANK, N.A.,

as Commercial Bank Lender

By:

/s/ Hamish Bunn

Name: Hamish Bunn Title: Authorized Signatory



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

MORGAN STANLEY SENIOR FUNDING, INC.,

as Commercial Bank Lender

By:

/s/ Hamish Bunn

Name: Hamish Bunn Title: Authorized Signatory



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

ROYAL BANK OF CANADA,

as Commercial Bank Lender

By: /s/ Jason S York

Name: Jason S York Title: Authorized Signatory



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

SANTANDER BANK, N.A.,

as Commercial Bank Lender

By:

/s/ Daniel S. Kostman

Name: Daniel S. Kostman Title: VP By:

/s/ Nuno Dias Andrade

Name: Nuno Dias Andrade Title: ED



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

SOCIÉTÉ GÉNÉRALE,

as Commercial Bank Lender

By:

    Roberto S. Simon

Name: Roberto S. Simon Title: Managing Director



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers as of the day and year first above written.

 

SUMITOMO MITSUI BANKING CORPORATION,

as Commercial Bank Lender

By: /S/ ISAAC DEUTSCH

Name: ISAAC DEUTSCH Title: MANAGING DIRECTOR



--------------------------------------------------------------------------------

EXHIBIT A TO

AMENDED & RESTATED CREDIT AGREEMENT (TERM LOAN A)

Definitions

“Agent Parties” has the meaning provided in Section 10.11(j) (Notices and Other
Communications).

“Aggregate Commercial Banks Facility Commitment” means two billion, eight
hundred fifty million Dollars ($2,850,000,000.00), as the same may be reduced in
accordance with Section 2.04 (Termination or Reduction of Commitments).

“Aggregate Tranche Commitment” means, with respect to Tranche 1, two hundred
million Dollars ($200,000,000.00), with respect to Tranche 2, one hundred fifty
million Dollars ($150,000,000.00), with respect to Tranche 3, one hundred fifty
million Dollars ($150,000,000.00), and with respect to Tranche 4, two billion
three hundred fifty million Dollars ($2,350,000,000.00), in each case, as the
same may be reduced in accordance with Section 2.04 (Termination or Reduction of
Commitments).

“Agreement” has the meaning provided in the Preamble.

“Amortization Schedule” means the amortization schedule set forth in Schedule
3.01(a).

“Applicable Margin” means (a) prior to the Project Completion Date, 1.75%, and
(b) on the Project Completion Date and thereafter, 1.75%.

“Approved Fund” means, with respect to any Eligible Facility Lender that is a
fund that invests in commercial loans, any other fund that invests in commercial
loans and is managed or advised by the same investment advisor as such Eligible
Facility Lender or by an Affiliate of such investment advisor.

“Availability Period” means the period commencing on the date of the Initial
Advance and ending on the earliest to occur of (a) the Project Completion Date,
(b) the Initial Quarterly Payment Date and (c) the date the Commercial Bank
Lenders terminate all their Commercial Banks Facility Commitments (or such
Commercial Banks Facility Commitments are automatically terminated) upon the
occurrence and during the continuance of an Event of Default.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Effective Rate plus one-half of one percent
(0.50%), (b) the average



--------------------------------------------------------------------------------

rate of interest in effect for such day as publicly announced from time to time
by the Commercial Banks Facility Agent as its “prime rate” and (c) LIBOR for an
interest period of one month plus one percent (1%). The “prime rate” is the rate
set by the Commercial Banks Facility Agent based upon various factors including
its costs and desired return, general economic conditions and other factors, and
is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such rate announced by the
Commercial Banks Facility Agent shall take effect at the opening of business on
the day specified in the public announcement of such change. For purposes of
this definition, if LIBOR for any interest period is less than zero percent
(0%), it shall be deemed zero percent (0%) for such interest period.

“Base Rate Loan” means any Commercial Bank Loan bearing interest at a rate
determined by reference to the Base Rate and the provisions of ARTICLE II
(Commitments and Borrowing) and ARTICLE III (Repayments, Prepayments, Interest
and Fees).

“Borrower” has the meaning provided in the Preamble.

“Break Costs” means the aggregate of LIBOR breakage expenses, prepayment
indemnities or other similar amounts that will become payable by the Borrower in
respect of any prepayment under the Term Loan A Credit Agreement or any
revocation of a notice of prepayment delivered under the Term Loan A Credit
Agreement.

“Change in Law” means (a) the adoption or introduction of any law, rule,
directive, guideline, decision or regulation after the Closing Date, (b) any
change in law, rule, directive, guideline, decision or regulation or in the
interpretation or application thereof by any Government Authority charged with
its interpretation or administration after the Closing Date or (c) compliance by
any Commercial Bank Lender, by any lending office of such Commercial Bank
Lender, or by such Commercial Bank Lender’s holding company, if any, with any
written request, guideline, decision or directive (whether or not having the
force of law but if not having the force of law, then being one with which the
relevant party would customarily comply) of any Government Authority charged
with its interpretation or administration made or issued after the Closing Date;
provided, however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder, issued in connection
therewith or in implementation thereof, and (ii) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law” regardless of the date enacted, adopted, issued or
implemented.

 

2



--------------------------------------------------------------------------------

“Co-Documentation Agents” means The Bank of Nova Scotia, HSBC Bank USA, National
Association, ING Capital LLC, JPMorgan Chase Bank, N.A., Morgan Stanley Senior
Funding, Inc., and Sumitomo Mitsui Banking Corporation, in each case, not in its
individual capacity, but as co-documentation agent hereunder.

“Co-Syndication Agents” means ABN Amro Capital USA LLC, Banco Bilbao Vizcaya
Argentaria, S.A. New York Branch, Banco Santander, S.A., Bank of America, N.A.,
The Bank of Tokyo-Mitsubishi UFJ, LTD., Crédit Agricole Corporate and Investment
Bank, Credit Suisse Securities (USA) LLC, Goldman Sachs Bank USA, Intesa
Sanpaolo S.P.A., New York Branch, Mizuho Bank, Ltd., Royal Bank of Canada,
Santander Bank, N.A., and Société Générale, in each case, not in its individual
capacity, but as co-syndication agent hereunder.

“Commercial Bank Lenders” means those commercial bank lenders identified on
Schedule 2.01 and each other Person that acquires the rights and obligations of
any such Commercial Bank Lender pursuant to Section 10.04 (Assignments) but
excluding any Person that has assigned all of its rights and obligations under
the Term Loan A Credit Agreement in accordance with Section 10.04 (Assignments).

“Commercial Bank Loan” has the meaning provided in Section 2.01(a) (Commercial
Bank Loans).

“Commercial Bank Loan Borrowing” means each disbursement of Commercial Bank
Loans by the Commercial Bank Lenders (or the Commercial Banks Facility Agent on
their behalf) on any single date to the Borrower in accordance with Section 2.03
(Borrowing of Loans) and Section 6 (Conditions Precedent).

“Commercial Bank Loan Commitment Percentage” means, as to any Commercial Bank
Lender at any time, with respect to each Tranche, the percentage that such
Commercial Bank Lender’s Commercial Banks Facility Commitment with respect to
such Tranche then constitutes of the Aggregate Tranche Commitment for such
Tranche.

“Commercial Bank Loan Notes” means the promissory notes of the Borrower,
substantially in the form of Exhibit B evidencing Commercial Bank Loans, in each
case duly executed and delivered by an Authorized Officer of the Borrower in
favor of each Commercial Bank Lender, including any promissory notes issued by
the Borrower in connection with assignments of any Commercial Bank Loan of the
Commercial Bank Lenders, as they may be amended, restated, supplemented or
otherwise modified from time to time.

“Commercial Banks Facility Agent” means Société Générale, not in its individual
capacity, but solely as administrative agent for the Commercial Bank Loan
hereunder, and each other Person that may, from time to time, be appointed as
successor Commercial Banks Facility Agent pursuant to Section 9.07 (Resignation
or Removal of Commercial Banks Facility Agent).

 

3



--------------------------------------------------------------------------------

“Commercial Banks Facility Commitment” means the Tranche 1 Commercial Bank Loan
Commitment, the Tranche 2 Commercial Bank Loan Commitment, the Tranche 3
Commercial Bank Loan Commitment, and the Tranche 4 Commercial Bank Loan
Commitment, individually or collectively as the context requires.

“Commitment Fee” has the meaning provided in Section 3.12(a) (Fees).

“Common Terms Agreement” means that Second Amended and Restated Common Terms
Agreement, dated on or about the date hereof, by and among the Borrower, each
Secured Debt Holder Group Representative party thereto, each Secured Hedge
Representative party thereto, each Secured Gas Hedge Representative party
thereto, the Common Security Trustee and the Intercreditor Agent.

“Communications” has the meaning provided in Section 10.11(h) (Notices and Other
Communications).

“Credit Agreement Secured Parties” means the Commercial Bank Lenders, the
Commercial Banks Facility Agent, the Common Security Trustee and each of their
respective successors and permitted assigns, in each case in connection with the
Term Loan A Credit Agreement or the Commercial Bank Loan Notes.

“Default Rate” has the meaning provided in Section 3.05 (Post-Maturity Interest
Rates; Default Interest Rates).

“Defaulting Lender” means a Commercial Bank Lender which (a) has defaulted in
its obligations to fund any Commercial Bank Loan or otherwise failed to comply
with its obligations under Section 2.01 (Commercial Bank Loans), unless (x) such
default or failure is no longer continuing or has been cured within three
(3) Business Days after such default or failure or (y) such Commercial Bank
Lender notifies the Commercial Banks Facility Agent and the Borrower in writing
that such failure is the result of such Commercial Bank Lender’s determination
that one or more conditions precedent to funding (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in such writing) has not been satisfied, (b) has notified the
Borrower and/or the Commercial Banks Facility Agent that it does not intend to
comply with its obligations under Section 2.01 (Commercial Bank Loans) or has
made a public statement to that effect or (c) has, or has a direct or indirect
parent company that has, (x) become the subject of a proceeding under any
Bankruptcy Code or any applicable federal, state or other statute or law
relating to bankruptcy, insolvency, reorganization or other relief for debtors,
or (y) had appointed for it a receiver, custodian, conservator,

 

4



--------------------------------------------------------------------------------

trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that, for the avoidance
of doubt, a Commercial Bank Lender shall not be a Defaulting Lender solely by
virtue of (i) the ownership or acquisition of any equity interest in that
Commercial Bank Lender or any direct or indirect parent company thereof by a
Government Authority or (ii) in the case of a solvent Person, the precautionary
appointment of an administrator, guardian, custodian or other similar official
by a Government Authority under or based on the law of the country where such
Person is subject to home jurisdiction supervision if Government Rule requires
that such appointment not be publicly disclosed, in any case, where such action
does not result in or provide such Commercial Bank Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Commercial Bank
Lender (or such Government Authority) to reject, repudiate, disavow or disaffirm
any contracts or agreements made with such Commercial Bank Lender.

“Eligible Assignee” means (a) any Eligible Facility Lender, (b) an Affiliate of
any Eligible Facility Lender and (c) any other Person (other than a natural
person) approved by the Commercial Banks Facility Agent (not to be unreasonably
withheld) and, unless an Event of Default shall then be continuing, with the
consent of the Borrower (not to be unreasonably withheld); provided, that the
Borrower shall be deemed to have consented unless it shall object thereto by
written notice to the Commercial Banks Facility Agent within five (5) Business
Days after having received notice of the proposed assignment; provided, further,
that, notwithstanding the foregoing, an Eligible Assignee shall not include any
Defaulting Lender (as defined herein or in any other Facility Agreement), Loan
Party, the Sponsor, Blackstone, any Material Project Party or any Affiliate or
Subsidiary of any of the foregoing (other than (i) any fund managed by, or under
common management with, GSO Capital Partners LP, (ii) any fund managed by GSO
Debt Funds Management LLC, Blackstone Debt Advisors L.P., Blackstone Distressed
Securities Advisors L.P., Blackstone Mezzanine Advisors L.P. or Blackstone
Mezzanine Advisors II L.P. and (iii) any other Affiliate of Blackstone Capital
Partners VI or GSO Capital Partners LP that is a bona fide diversified debt
fund, in each case only if the sum of the undisbursed Commercial Banks Facility
Commitments and the Commercial Bank Loans of such Persons does not exceed
$300,000,000 in the aggregate; provided, that for the avoidance of doubt, any
outstanding Commercial Banks Facility Commitments and Commercial Bank Loans of
such Affiliates of Blackstone shall be disregarded (x) from both the numerator
and denominator for purposes of calculating any voting percentage required to
approve or deny any action, vote, consent, waiver or other matter under the
Financing Documents and (y) for all other purposes as set forth in
Section 3.3(b) (Intercreditor Votes; Each Party’s Entitlement to Vote) of the
Intercreditor Agreement).

 

5



--------------------------------------------------------------------------------

“Eligible Facility Lender” means any of: (a) the Commercial Bank Lenders, (b) if
applicable, the Train 6 Facility Lenders, (c) the KEXIM Covered Facility Lenders
or (d) the KSURE Covered Facility Lenders.

“Eligible Transferee” means any bank or other financial institution which has a
credit rating of A- or higher from S&P or A3 or higher from Moody’s.

“Excluded Taxes” means, with respect to the Commercial Banks Facility Agent, any
Commercial Bank Lender or any other recipient of any payment to be made by or on
account of any Obligation of the Borrower, (a)(i) income or franchise Taxes, in
each case, imposed on (or measured by) its net income (however denominated) by
the United States or by the jurisdiction (or any subdivision thereof) under the
laws of which such Person is organized or in which its principal office is
located or, in the case of a Commercial Bank Lender, in which its applicable
lending office is located or (ii) any branch profits Taxes or any similar Taxes
on retained earnings imposed by any jurisdiction described in clause (a)(i) that
relates to such Person or any jurisdiction in which the Borrower is located,
(b) in the case of a Commercial Bank Lender, any U.S. federal withholding Tax
that is imposed on amounts payable to such Commercial Bank Lender with respect
to an applicable interest in a Commercial Bank Loan pursuant to a law in effect
at the time such Commercial Bank Lender becomes a party to the Term Loan A
Credit Agreement (other than pursuant to an assignment request by the Borrower
under Section 4.04 (Obligation to Mitigate)) or changes its lending office
(except to the extent that amounts with respect to such Taxes were payable
either to such Commercial Bank Lender’s assignor immediately before such
Commercial Bank Lender became a party hereto or to such Commercial Bank Lender
immediately before it changed its lending office), (c) Taxes attributable to
such Commercial Bank Lender’s failure to comply with Section 4.06(e) (Taxes-
Status of Lenders), (d) any United States federal withholding Tax imposed under
FATCA and (e) Other Connection Taxes.

“FATCA” means Sections 1471 through 1474 of the Code, as in effect on the date
of the Term Loan A Credit Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
United States Department of Treasury regulation promulgated thereunder and
published administrative guidance implementing such Sections and any agreements
entered into pursuant to Section 1471(b) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published on
the next succeeding Business Day by the Federal Reserve Bank of New York;
provided, that (a) if the day for which such rate is to be determined is not a
Business Day, the Federal Funds

 

6



--------------------------------------------------------------------------------

Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day and
(b) if such rate is not so published for any day that is a Business Day, the
Federal Funds Effective Rate for such day shall be the average of the quotations
for such day for such transactions received by the Commercial Banks Facility
Agent from three (3) federal funds brokers of recognized standing selected by
the Commercial Banks Facility Agent.

“Fees” means, collectively, each of the fees payable by the Borrower for the
account of any Commercial Bank Lender or the Commercial Banks Facility Agent
pursuant to Section 3.12 (Fees).

“Indemnified Taxes” means (a) Taxes imposed on or with respect to any payment
made on account of any Obligation of the Borrower hereunder to the Commercial
Banks Facility Agent, the Common Security Trustee, the Commercial Bank Lenders
or any other recipient of any payment to be made by or on account of any
Obligation of the Borrower hereunder other than Excluded Taxes, and (b) to the
extent not otherwise described in clause (a), Other Taxes.

“Indemnitee” has the meaning provided in Section 10.08(a) (Indemnification by
the Borrower).

“Information” has the meaning provided in Section 10.17 (Treatment of Certain
Information; Confidentiality).

“Interest Payment Date” has the meaning provided in Section 3.02(a) (Interest
Payment Dates).

“Interest Period” means, with respect to any LIBO Loan, the period beginning on
the date on which such LIBO Loan is made pursuant to Section 2.03(a) (Borrowing
of Loans) or on the last day of the immediately preceding Interest Period
therefor, as applicable, and ending on the numerically corresponding day in the
calendar month that is one (1), two (2), three (3) or six (6) months thereafter,
in either case as the Borrower may select in the relevant Borrowing Notice or
Interest Period Notice; provided, however, that (i) if such Interest Period
would otherwise end on a day that is not a Business Day, such Interest Period
shall end on the next following Business Day (unless such next following
Business Day is in a different calendar month, in which case such Interest
Period shall end on the next preceding Business Day), (ii) any Interest Period
that begins on the last Business Day of a month (or on a day for which there is
no numerically corresponding day in the month at the end of such Interest
Period) shall end on the last Business Day of the month at the end of such
Interest Period, and (iii) no Interest Period may end later than the Maturity
Date, and (iv) any Interest Period for a Commercial Bank Loan which would
otherwise end after the Maturity Date shall end on the Maturity Date.

 

7



--------------------------------------------------------------------------------

“Interest Period Notice” means a notice in substantially the form attached
hereto as Exhibit C, executed by an Authorized Officer of the Borrower.

“Joint Lead Arranger” means ABN Amro Capital USA LLC, Banco Bilbao Vizcaya
Argentaria, S.A. New York Branch, Banco Santander, S.A., Bank of America, N.A.,
The Bank of Nova Scotia, The Bank of Tokyo-Mitsubishi UFJ, LTD., Crédit Agricole
Corporate and Investment Bank, Credit Suisse Securities (USA) LLC, Goldman Sachs
Bank USA, HSBC Bank USA, National Association, ING Capital LLC, Intesa Sanpaolo
S.P.A., New York Branch, JPMorgan Chase Bank, N.A., Mizuho Bank, Ltd., Morgan
Stanley Senior Funding, Inc., Royal Bank of Canada, Santander Bank, N.A.,
Société Générale, and Sumitomo Mitsui Banking Corporation, in each case, not in
its individual capacity, but as joint lead arranger hereunder and any successors
and permitted assigns.

“Joint Lead Bookrunner” means ABN Amro Capital USA LLC, Banco Bilbao Vizcaya
Argentaria, S.A. New York Branch, Banco Santander, S.A., Bank of America, N.A.,
The Bank of Nova Scotia, The Bank of Tokyo-Mitsubishi UFJ, LTD., Crédit Agricole
Corporate and Investment Bank, Credit Suisse Securities (USA) LLC, Goldman Sachs
Bank USA, HSBC Bank USA, National Association, ING Capital LLC, Intesa Sanpaolo
S.P.A., New York Branch, JPMorgan Chase Bank, N.A., Mizuho Bank, Ltd., Morgan
Stanley Senior Funding, Inc., Royal Bank of Canada, Santander Bank, N.A.,
Société Générale, and Sumitomo Mitsui Banking Corporation, in each case, not in
its individual capacity, but as joint lead bookrunner hereunder and any
successors and permitted assigns.

“Lender Assignment Agreement” means a Lender Assignment Agreement, substantially
in the form of Exhibit D.

“LIBO Loan” means any Commercial Bank Loan bearing interest at a rate determined
by reference to LIBOR and the provisions of ARTICLE II (Commitments and
Borrowing) and ARTICLE III (Repayments, Prepayments, Interest and Fees).

“LIBOR” means, for any Interest Period for any LIBO Loan the rate per annum
equal to (a) the rate determined by the Commercial Banks Facility Agent to be
the offered rate that appears on the page of Reuters Screen LIBOR01 (or any
successor thereto) that displays the London interbank offered rates as
administered by ICE Benchmark Administration for deposits in Dollars (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period, or (b) if
the rate referenced in the preceding clause (a) does not appear on such page or
service or such page or service is not available, the rate determined by the
Commercial Banks Facility Agent to be the offered rate on such other page or
other service that displays the London interbank offered rates as administered
by ICE

 

8



--------------------------------------------------------------------------------

Benchmark Administration for deposits in Dollars (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of such Interest Period, or (c) if the rates referenced
in the preceding clauses (a) and (b) are not available, the rate per annum
determined by the Commercial Banks Facility Agent as the average rate of
interest at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the LIBO Loan
being made, continued or converted and with a term equivalent to such Interest
Period would be offered by the Commercial Banks Facility Agent (or its
Affiliates) to major banks in the London interbank LIBO market at its request at
approximately 4:00 p.m. (London time) two (2) Business Days prior to the first
day of such Interest Period; provided, however, if LIBOR as determined pursuant
to clauses (a), (b) or (c), as applicable, is less than zero percent (0%), LIBOR
shall be deemed zero percent (0%).

“Maturity Date” means the earlier of (i) the second anniversary of the Project
Completion Date or (ii) December 31, 2020.

“Maximum Rate” has the meaning provided in Section 10.09 (Interest Rate
Limitation).

“Non-Consenting Lender” has the meaning provided in Section 4.04(d) (Obligation
to Mitigate).

“Non-Recourse Parties” has the meaning provided in Section 10.21(a) (No
Recourse).

“Non-U.S. Lender” has the meaning provided in Section 4.06(e) (Taxes- Status of
Lenders).

“Obligations” means, collectively, (a) all Indebtedness, Commercial Bank Loans,
advances, debts, liabilities (including any indemnification or other obligations
that survive the termination of the Financing Documents (excluding any Secured
Debt Instrument other than the Term Loan A Credit Agreement)), and all other
obligations, howsoever arising (including Guarantee obligations), in each case,
owed by the Borrower to the Credit Agreement Secured Parties (or any of them) of
every kind and description (whether or not evidenced by any note or instrument
and whether or not for the payment of money), direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, pursuant to
the terms of the Financing Documents (excluding any Secured Debt Instrument
other than the Term Loan A Credit Agreement), (b) any and all sums reasonably
advanced by the Commercial Banks Facility Agent in order to preserve the
Collateral or preserve the security interest of the Credit Agreement Secured
Parties in the Collateral (including, but without duplication of the Borrower’s
Obligation to repay the same, amounts described in the last sentence of the
definition of Operation and Maintenance Expenses) and (c) in the event of any
proceeding for the

 

9



--------------------------------------------------------------------------------

collection or enforcement of the obligations described in clauses (a) and
(b) above, after an Event of Default shall have occurred and be continuing and
the Commercial Bank Loans have been accelerated pursuant to Section 8.02
(Acceleration Upon Bankruptcy) or Section 8.03 (Acceleration Upon Other Event of
Default), the expenses of retaking, holding, preparing for sale or lease,
selling or otherwise disposing of or realizing on the Collateral, or of any
exercise by the Commercial Bank Lenders of their rights under the Security
Documents, together with any necessary attorneys’ fees and court costs.

“Other Connection Taxes” means, with respect to the Commercial Banks Facility
Agent, any Commercial Bank Lender or any other recipient of any payment to be
made by or on account of any Obligation of the Borrower, Taxes imposed as a
result of a former or present connection between such Person and the
jurisdiction imposing such Tax (other than connections arising from such Person
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Financing Document,
or sold or assigned an interest in any Commercial Bank Loan or Financing
Document).

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made under any Financing Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Financing Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment made pursuant to Section 4.04 (Obligation to
Mitigate)).

“Participant” has the meaning provided in Section 10.04(d) (Assignments).

“Participant Register” has the meaning provided in Section 10.04(d)
(Assignments).

“Platform” has the meaning provided in Section 10.11(i) (Notices and Other
Communications).

“Register” has the meaning provided in Section 2.03(e) (Borrowing of Loans).

“Required Banks” means, at any time, the Commercial Bank Lenders holding in
excess of fifty percent (50.00%) of the sum of (a) the aggregate undisbursed
Commercial Banks Facility Commitments, plus (b) the then aggregate outstanding
principal amount of the Commercial Bank Loans, in each case of all Tranches
(excluding in each such case any Commercial Bank Lender that is a Defaulting
Lender, a Loan Party, the Sponsor, a Material Project Party or an Affiliate or
Subsidiary thereof, and each Commercial Banks Facility Commitment and any
outstanding principal amount of any Commercial Bank Loan of any such Commercial
Bank Lender).

 

10



--------------------------------------------------------------------------------

“Required Tranche 4 Banks” means, at any time, the Commercial Bank Lenders
holding in excess of fifty percent (50.00%) of the sum of (a) the aggregate
undisbursed Tranche 4 Commercial Bank Loan Commitments, plus (b) the then
aggregate outstanding principal amount of the Commercial Bank Loans made under
Tranche 4 (excluding in each such case any Commercial Bank Lender that is a
Defaulting Lender, a Loan Party, the Sponsor, a Material Project Party or an
Affiliate or Subsidiary thereof, and each Tranche 4 Commercial Bank Loan
Commitment and any outstanding principal amount of any Commercial Bank Loan made
under Tranche 4 of any such Commercial Bank Lender).

“Supermajority Banks” means, at any time, Commercial Bank Lenders holding in
excess of sixty six and two-thirds percent (66.66%) of the sum of (a) the
aggregate undisbursed Commercial Banks Facility Commitments, plus (b) the then
aggregate outstanding principal amount of the Commercial Bank Loans, in each
case of all Tranches, (excluding in each such case any Commercial Bank Lender
that is a Defaulting Lender, a Loan Party, the Sponsor, a Material Project Party
or an Affiliate or Subsidiary thereof, and each Commercial Banks Facility
Commitment and any outstanding principal amount of any Commercial Bank Loan of
any such Commercial Bank Lender); provided that prior to the Project Completion
Date, for purposes of (i) Section 6.04 (Conditions to Each Commercial Bank Loan
Borrowing) and (ii) Section 10.01 (Amendments, Etc.) with respect to any
amendment, waiver, termination or consent under Section 6.04 (Conditions to Each
Commercial Bank Loan Borrowing), such excess of sixty six and two-thirds percent
(66.66%) must include the Required Tranche 4 Banks.

“Trade Date” has the meaning provided in Section 10.04(b) (Assignments).

“Tranche” means Tranche 1, Tranche 2, Tranche 3, or Tranche 4.

“Tranche 1” means the tranche of Commercial Bank Loans funded or to be funded
with the Tranche 1 Commercial Bank Loan Commitments.

“Tranche 1 Commercial Bank Loan Commitment” means, with respect to each
Commercial Bank Lender, the commitment of such Commercial Bank Lender to make
Commercial Bank Loans, as set forth opposite the name of such Commercial Bank
Lender in the column entitled “Tranche 1 Commercial Bank Commitment” in Schedule
2.01, or if such Commercial Bank Lender has entered into one or more Lender
Assignment Agreements, set forth opposite the name of such Commercial Bank
Lender in the Register maintained by the Commercial Banks Facility Agent
pursuant to Section 2.03(e) (Borrowing of Loans) as such Commercial Bank
Lender’s Tranche 1 Commercial Bank Loan Commitment, as the same may be reduced
in accordance with Section 2.04 (Termination or Reduction of Commitments).

 

11



--------------------------------------------------------------------------------

“Tranche 2” means the tranche of Commercial Bank Loans funded or to be funded
with the Tranche 2 Commercial Bank Loan Commitments.

“Tranche 2 Commercial Bank Loan Commitment” means, with respect to each
Commercial Bank Lender, the commitment of such Commercial Bank Lender to make
Commercial Bank Loans, as set forth opposite the name of such Commercial Bank
Lender in the column entitled “Tranche 2 Commercial Bank Loan Commitment” in
Schedule 2.01, or if such Commercial Bank Lender has entered into one or more
Lender Assignment Agreements, set forth opposite the name of such Commercial
Bank Lender in the Register maintained by the Commercial Banks Facility Agent
pursuant to Section 2.03(e) (Borrowing of Loans) as such Commercial Bank
Lender’s Tranche 2 Commercial Bank Loan Commitment, as the same may be reduced
in accordance with Section 2.04 (Termination or Reduction of Commitments).

“Tranche 3” means the tranche of Commercial Bank Loans funded or to be funded
with the Tranche 3 Commercial Bank Loan Commitments.

“Tranche 3 Commercial Bank Loan Commitment” means, with respect to each
Commercial Bank Lender, the commitment of such Commercial Bank Lender to make
Commercial Bank Loans, as set forth opposite the name of such Commercial Bank
Lender in the column entitled “Tranche 3 Commercial Bank Loan Commitment” in
Schedule 2.01, or if such Commercial Bank Lender has entered into one or more
Lender Assignment Agreements, set forth opposite the name of such Commercial
Bank Lender in the Register maintained by the Commercial Banks Facility Agent
pursuant to Section 2.03(e) (Borrowing of Loans) as such Commercial Bank
Lender’s Tranche 3 Commercial Bank Loan Commitment, as the same may be reduced
in accordance with Section 2.04 (Termination or Reduction of Commitments).

“Tranche 4” means the tranche of Commercial Bank Loans funded or to be funded
with the Tranche 4 Commercial Bank Loan Commitments.

“Tranche 4 Commercial Bank Loan Commitment” means, with respect to each
Commercial Bank Lender, the commitment of such Commercial Bank Lender to make
Commercial Bank Loans, as set forth opposite the name of such Commercial Bank
Lender in the columns entitled “Tranche 4 Commercial Bank Loan Commitment” in
Schedule 2.01, or if such Commercial Bank Lender has entered into one or more
Lender Assignment Agreements, set forth opposite the name of such Commercial
Bank Lender in the Register maintained by the Commercial Banks Facility Agent
pursuant to Section 2.03(e) (Borrowing of Loans) as such Commercial Bank
Lender’s Tranche 4 Commercial Bank Loan Commitment, as the same may be reduced
in accordance with Section 2.04 (Termination or Reduction of Commitments).

 

12



--------------------------------------------------------------------------------

“U.S. Tax Compliance Certificate” has the meaning provided in Section 4.06(e)
(Taxes- Status of Lenders).

“United States Person” means a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Withholding Agent” means the Borrower and the Commercial Banks Facility Agent.

 

13